Exhibit 10.2

EXECUTION COPY

SECOND AMENDMENT

TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
April 15, 2015, is entered into by and among ESH HOSPITALITY, INC., a Delaware
corporation (“Borrower”), the lenders signatory hereto, and JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders (as defined below).

RECITALS

A. Borrower, the lenders party thereto from time to time (the “Lenders”),
Deutsche Bank Securities Inc., Goldman Sachs Lending Partners LLC, Citibank,
N.A., Bank of America, N.A., Barclays Bank PLC, Morgan Stanley Senior Funding,
Inc., and Macquarie Capital (USA) Inc., as syndication agents, and the
Administrative Agent previously entered into that certain Credit Agreement dated
as of November 18, 2013 (as the same may be modified, supplemented or amended
from time to time, the “Credit Agreement”), pursuant to which the Lenders have
committed to making certain loans to Borrower.

B. Borrower has requested that the Administrative Agent and the Lenders amend
the Credit Agreement, which the Administrative Agent and the Lenders are willing
to do pursuant to the terms and conditions set forth herein.

C. Borrower intends to issue Senior Unsecured Notes, the proceeds of which are
to be used to repay in part the Mortgage Loan.

D. In connection with the issuance by the Borrower of the Senior Unsecured
Notes, Borrower is entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of the
Administrative Agent’s or any Lender’s rights or remedies as set forth in the
Credit Agreement are being waived or modified by the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is agreed as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used in
this Amendment shall have the meanings ascribed thereto in the Credit Agreement,
as amended by and after giving effect to this Amendment (the “Amended Credit
Agreement”).

2. Amendment to Credit Agreement. The Credit Agreement is, effective as of the
Amendment Effective Date, hereby amended pursuant to Section 10.1 of the Credit
Agreement to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.

3. Conditions to Effectiveness. This Amendment shall become effective on the
date (the “Amendment Effective Date”) all of the following conditions precedent
shall have been satisfied in the reasonable discretion of the Administrative
Agent or waived by the Administrative Agent:

(a) Amendment. The Administrative Agent shall have received counterparts of this
Amendment executed by Borrower and the Lenders.

 

1



--------------------------------------------------------------------------------

(b) Representations and Warranties. The representations and warranties contained
in each Loan Document and in this amendment shall be true and correct in all
material respects (unless such representation or warranty is qualified by
materiality or Material Adverse Effect, in which case it shall be true and
correct) as of the date hereof, with the same effect as though made on and as of
the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (unless such
representation or warranty is qualified by materiality or Material Adverse
Effect, in which case it shall be true and correct) as of such earlier date.

(c) Acknowledgement and Agreement. The Administrative Agent shall have received
a fully executed Acknowledgement and Agreement from the Loan Parties (with the
exception of Borrower), dated as of the date hereof, substantially in the form
of Exhibit B hereto.

(d) Fees, etc. All costs, fees and expenses due to the Administrative Agent and
the Lenders shall have been paid.

4. Representations and Warranties. Borrower represents and warrants as follows:

(a) Authority. Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.
The execution, delivery and performance by Borrower of this Amendment has been
duly approved by all necessary corporate action, has received all necessary
governmental approval, if any, and does not contravene any law or any
contractual restriction binding on Borrower. No other corporate proceedings are
necessary to consummate such transactions.

(b) Enforceability. This Amendment has been duly executed and delivered by
Borrower. This Amendment and each Loan Document (as amended or modified hereby)
is the legal, valid and binding obligation of Borrower, enforceable against
Borrower in accordance with its terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally, and is in
full force and effect.

(c) Representations and Warranties. The representations and warranties contained
in each Loan Document are true and correct in all material respects (unless such
representation or warranty is qualified by materiality or Material Adverse
Effect, in which case it shall be true and correct) as of the date hereof, with
the same effect as though made on and as of the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects (unless such representation or warranty is qualified by
materiality or Material Adverse Effect, in which case it shall be true and
correct) as of such earlier date.

(d) No Default or Trigger Event. No Default, Event of Default or Trigger Event
shall have occurred and be continuing on the date or after giving effect to the
effectiveness of the Amendment and the transactions contemplated thereby.

5. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by email (including
by PDF) or telefacsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.

7. Reference to and Effect on the Loan Documents.

(a) On the Amendment Effective Date, the Credit Agreement will be automatically
amended to reflect the amendments thereto provided for in this Amendment. The
rights and obligations of the parties hereto shall be governed (i) prior to the
Amendment Effective Date, by the Credit Agreement and (ii) on and after the
Amendment Effective Date, by the Amended Credit Agreement. Once the Amendment
Effective Date has occurred, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement and all references to the Credit Agreement in any document,
instrument, agreement, or writing shall be deemed to refer to the Amended Credit
Agreement.

(b) Except as specifically set forth in this Amendment, the Credit Agreement and
all other Loan Documents are and shall continue to be in full force and effect
and shall constitute the legal, valid, binding and enforceable obligations of
Borrower to the Administrative Agent and Lenders without defense, offset, claim
or contribution.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.

8. Fees and Expenses. Borrower agrees to pay all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) in connection with the preparation, negotiation, execution, delivery,
administration and enforcement of this Amendment and the other documents and
instruments referred to herein or contemplated hereby and any other fees to the
extent required by Section 10.5 of the Amended Credit Agreement.

9. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

10. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[Continued on following page.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

BORROWER:     ESH HOSPITALITY, INC., a Delaware corporation     By:  

/s/ Jonathan S. Halkyard

    Title:  

Chief Financial Officer

    Name:  

Jonathan S. Halkyard

[Signature Page to Second Amendment to Credit Agreement (ESH)]



--------------------------------------------------------------------------------

AGENT AND LENDERS:

JPMORGAN CHASE BANK, N.A.,

as the Administrative Agent and as a Lender

By:  

/s/ Marc Costantino

Name:  

Marc Costantino

Title:  

Executive Director

 

[Signature Page to Second Amendment to Credit Agreement (ESH)]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:  

/s/ James Rolison

Name:  

James Rolison

Title:  

Managing Director

 

By:  

/s/ Joanna Soliman

Name:  

Joanna Soliman

Title:  

Vice President

 

[Signature Page to Second Amendment to Credit Agreement (ESH)]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC,

as a Lender

By:  

/s/ Jamie Minieri

Name:  

Jamie Minieri

Title:  

Authorized Signatory

 

[Signature Page to Second Amendment to Credit Agreement (ESH)]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:  

/s/ Michael Chlopak

Name:  

Michael Chlopak

Title:  

Vice President

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ John Sletten

Name:  

John Sletten

Title:  

Vice President

 

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

By:  

/s/ Jason Lipschitz

Name:  

Jason Lipschitz

Title:  

Authorized Signatory

 

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:  

/s/ Ronnie Glenn

Name:  

Ronnie Glenn

Title:  

Vice President

 

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

MIHI LLC,

as a Lender

By:  

/s/ Katherine Mogg

Name:  

Katherine Mogg

Title:  

Authorized Signatory

By:  

/s/ Ayesha Farooqi

Name:  

Ayesha Farooqi

Title:  

Authorized Signatory

 

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A.,

as a Lender

By:  

/s/ James M. Armstrong

Name:  

James M. Armstrong

Title:  

Senior Vice President

 

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

WESTERN ALLIANCE BANK,

as a Lender

By:  

/s/ Roham Medifar

Name:  

Roham Medifar

Title:  

Vice President

 

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

$250,000,000

CREDIT AGREEMENT

among

ESH HOSPITALITY, INC.,

as Borrower,

The Several Lenders from Time to Time Party Hereto,

DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS LENDING PARTNERS LLC,

CITIBANK, N.A., BANK OF AMERICA, N.A., BARCLAYS BANK PLC, MORGAN STANLEY

SENIOR FUNDING, INC. AND MACQUARIE CAPITAL (USA) INC.

as Syndication Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of November 18, 2013

 

 

 

J.P. MORGAN SECURITIES LLC, DEUTSCHE BANK SECURITIES, INC. AND GOLDMAN

SACHS LENDING PARTNERS LLC, as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1.  

DEFINITIONS

     1   

1.1

 

Defined Terms.

     1   

1.2

 

Other Definitional Provisions.

     32   

1.3

 

Classifications of Loans.

     33    SECTION 2.  

AMOUNT AND TERMS OF REVOLVING COMMITMENTS

     33   

2.1

 

Revolving Commitments.

     33   

2.2

 

Procedure for Revolving Loan Borrowing.

     33   

2.3

 

Swingline Commitment.

     34   

2.4

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans.

     34   

2.5

 

Commitment Fees, etc.

     35   

2.6

 

Termination or Reduction of Revolving Commitments.

     36   

2.7

 

Repayment of Loans; Source of Funds; Evidence of Debt.

     36   

2.8

 

Optional Prepayments.

     37   

2.9

 

Mandatory Prepayments and Commitment Reductions.

     37   

2.10

 

Conversion and Continuation Options.

     38   

2.11

 

Limitations on Eurodollar Tranches.

     38   

2.12

 

Interest Rates and Payment Dates.

     38   

2.13

 

Computation of Interest and Fees.

     39   

2.14

 

Inability to Determine Interest Rate.

     39   

2.15

 

Pro Rata Treatment and Payments.

     39   

2.16

 

Sharing of Payments by Lenders.

     41   

2.17

 

Change in Law.

     41   

2.18

 

Taxes.

     42   

2.19

 

Indemnity.

     45   

2.20

 

Change of Lending Office.

     46   

2.21

 

Replacement of Lenders.

     46   

2.22

 

Increase Option; Extension Options; Repricing Option.

     46   

2.23

 

Defaulting Lenders.

     52   

2.24

 

Cash Collateral.

     54   

2.25

 

Trigger Event.

     55   

2.26

 

Adjusted Trigger Event.

     56   

2.27

 

Adjusted Trigger Event – Mandatory Prepayment.

     57    SECTION 3.  

LETTERS OF CREDIT

     57   

3.1

 

L/C Commitment.

     57   

3.2

 

Procedure for Issuance of Letter of Credit.

     58   

3.3

 

Fees and Other Charges.

     58   

3.4

 

L/C Participations.

     58   

3.5

 

Reimbursement Obligation of the Borrower.

     59   

3.6

 

Obligations Absolute.

     60   

3.7

 

Letter of Credit Payments.

     60   

3.8

  Applications.      60   

 

-i-



--------------------------------------------------------------------------------

SECTION 4.   REPRESENTATIONS AND WARRANTIES      60   

4.1

  Financial Condition.      60   

4.2

  No Change.      61   

4.3

  Existence; Compliance with Law.      61   

4.4

  Power; Authorization; Enforceable Obligations.      61   

4.5

  No Legal Bar.      61   

4.6

  Litigation.      61   

4.7

  No Default.      61   

4.8

  Ownership of Property; Liens.      61   

4.9

  Intellectual Property.      62   

4.10

  Taxes.      62   

4.11

  Federal Regulations.      62   

4.12

  ERISA.      62   

4.13

  Investment Company Act; Other Regulations.      63   

4.14

  Subsidiaries.      63   

4.15

  Use of Proceeds.      63   

4.16

  Environmental Matters.      63   

4.17

  Accuracy of Information, etc.      64   

4.18

  Collateral Documents.      65   

4.19

  Insurance.      65   

4.20

  Anti-Corruption Laws and Sanctions.      65   

4.21

  Certain Documents.      65    SECTION 5.   CONDITIONS PRECEDENT      65   

5.1

  Conditions to Initial Extension of Credit.      65   

5.2

  Conditions to Each Extension of Credit.      69    SECTION 6.   AFFIRMATIVE
COVENANTS      69   

6.1

  Financial Statements.      70   

6.2

  Certificates; Other Information.      70   

6.3

  Payment of Obligations.      71   

6.4

  Taxes.      71   

6.5

  Maintenance of Existence; Compliance.      72   

6.6

  Maintenance of Property; Insurance.      72   

6.7

  Inspection of Property; Books and Records; Discussions.      72   

6.8

  Notices.      72   

6.9

  Environmental Laws.      73   

6.10

  Additional Collateral, etc.      73   

6.11

  Use of Proceeds.      74   

6.12

  Know Your Customer.      75   

6.13

  Further Assurances.      75   

6.14

  Mezzanine Loan Repayment.      75   

6.15

  Trigger Event      75   

6.16

  Cash Management Account.      75   

6.17

 

Post-Closing Requirements

     75   

 

-ii-



--------------------------------------------------------------------------------

SECTION 7.  

NEGATIVE COVENANTS

     76   

7.1

 

Financial Condition Covenants.

     76   

7.2

 

Indebtedness.

     76   

7.3

 

Liens.

     78   

7.4

 

Fundamental Changes.

     80   

7.5

 

Restricted Payments.

     80   

7.6

 

Transactions with Affiliates.

     81   

7.7

 

Amendments to Subsidiary Loan Documents.

     81    SECTION 8.  

EVENTS OF DEFAULT

     81   

8.1

 

Events of Default.

     81    SECTION 9.  

THE AGENTS

     84   

9.1

 

Appointment.

     84   

9.2

 

Delegation of Duties.

     84   

9.3

 

Exculpatory Provisions.

     84   

9.4

 

Reliance by Administrative Agent.

     85   

9.5

 

Notice of Default.

     85   

9.6

 

Non-Reliance on Agents and Other Lenders.

     85   

9.7

 

Indemnification.

     86   

9.8

 

Agent in Its Individual Capacity.

     86   

9.9

 

Successor Administrative Agent.

     86   

9.10

 

Lead Arrangers; Joint Bookrunners; Syndication Agents.

     87   

9.11

 

Agents May File Proofs of Claim.

     87   

9.12

 

Intercreditor Agreements.

     88    SECTION 10.  

MISCELLANEOUS

     88   

10.1

 

Amendments and Waivers.

     88   

10.2

 

Notices.

     89   

10.3

 

No Waiver; Cumulative Remedies.

     91   

10.4

 

Survival of Representations and Warranties.

     91   

10.5

 

Payment of Expenses; Damages Waiver.

     91   

10.6

 

Successors and Assigns; Participations and Assignments.

     93   

10.7

 

Adjustments; Set-off.

     96   

10.8

 

Counterparts.

     97   

10.9

 

Severability.

     97   

10.10

 

Integration.

     97   

10.11

 

GOVERNING LAW.

     97   

10.12

 

Submission To Jurisdiction; Waivers.

     98   

10.13

 

Acknowledgements.

     98   

10.14

 

Interest Rate Limitation.

     98   

10.15

 

Releases of Liens.

     99   

10.16

 

Confidentiality.

     99   

10.17

 

WAIVERS OF JURY TRIAL.

     99   

10.18

 

USA Patriot Act.

     100   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A    Revolving Commitments 1.1B    Immaterial Subsidiaries 4.4    Consents,
Authorizations, Filings and Notices 4.14    Subsidiaries 4.18    Collateral
Filings 6.16    Mortgaged Properties 7.2    Indebtedness 7.3    Liens

EXHIBITS:

 

A    Form of Subsidiary Guarantee B    Form of Security Agreement C    Form of
Compliance Certificate D    Form of Secretary’s Certificate E    Form of
Assignment and Assumption F    Form of Exemption Certificates (1-4) G    Form of
Increasing Lender Agreement H    Form of New Lender Agreement I    Form of
Account Control Agreement J    Form of Conditional Account Control Agreement K
   Form of Subsidiary Perfection Certificate L    Form of Notice to Cash
Management Agent

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of November 18, 2013, among ESH
HOSPITALITY, INC., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS LENDING
PARTNERS LLC, CITIBANK, N.A., BANK OF AMERICA, N.A., BARCLAYS BANK PLC, MORGAN
STANLEY SENIOR FUNDING, INC. AND MACQUARIE CAPITAL (USA) INC. as syndication
agents (in such capacities, the “Syndication Agents”), and JPMORGAN CHASE BANK,
N.A., as administrative agent.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1⁄2 of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%. Any change
in the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate shall be effective as of the opening of business on the
day of such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurodollar Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Accepting Lender”: as defined in Section 2.22(c)(ii).

“Account”: the deposit account of the Borrower numbered 517612326 located at the
Account Bank.

“Account Bank”: the Administrative Agent.

“Account Control Agreement”: the Account Control Agreement, substantially in the
form of Exhibit I.

“Adjusted Debt Yield”: as of any date of determination, the percentage obtained
by dividing:

(a) For all purposes other than those described in clause (b) of this
definition:

(i) the Net Operating Income for the trailing twelve (12) month period
immediately preceding the date of determination for any Mortgage Collateral as
of such date of determination as set forth in the financial statements required
hereunder, without including, for purposes of calculating the Operating Expense
component of Net Operating Income, (i) Management Fees incurred in connection
with the operation of the Subsidiary Properties except as set forth below and
(ii) amounts paid for Replacements, but including, for purposes of calculating
the Operating Expense component of Net Operating Income, (A) assumed Management
Fees, which include corporate overhead, non-property level management, marketing
and other centrally provided general and



--------------------------------------------------------------------------------

administrative expenses, equal to eight percent (8.0%) of Gross Income from
Operations in the aggregate and (B) assumed costs of Replacements equal to four
percent (4%) of Gross Income from Operations; by

(ii) the sum of (i) the outstanding principal balances of (A) the Mortgage Loan
and (B) any Indebtedness incurred pursuant to Sections 7.2(e) or (s) hereof,
and, in each case, any Permitted Refinancing thereof and (ii) the aggregate
outstanding Total Revolving Extensions of Credit as of such date; and

(b) For purposes of calculating Adjusted Debt Yield under the definitions of
“Adjusted Trigger Event” and “Adjusted Trigger Event Cure”:

(i) the REIT Net Operating Income for the trailing twelve (12) month period
immediately preceding the date of determination for any Subsidiary Properties
and Supplemental Properties as of such date of determination (which, for any
calculation occurring between the Closing Date and the first anniversary of the
Closing Date, shall be calculated on a pro forma basis after giving effect to
the Restructuring) as set forth in the financial statements required hereunder,
without including, for purposes of calculating the REIT Operating Expense
component of REIT Net Operating Income, (i) amounts paid for Replacements, and
(ii) amounts paid for Supplemental Replacements, but including, for purposes of
calculating the REIT Operating Expense component of REIT Net Operating Income,
(A) assumed costs of Replacements equal to four percent (4%) of Gross Income
from Operations and (B) assumed costs of Supplemental Replacements equal to four
percent (4%) of Supplemental Gross Income from Operations; by

(ii) the sum of (i) the outstanding principal balances of (A) the Mortgage Loan
and (B) any Indebtedness incurred pursuant to Sections 7.2(e) or (s) hereof,
and, in each case, any Permitted Refinancing thereof and (ii) the aggregate
outstanding Total Revolving Extensions of Credit as of such date.

“Adjusted Trigger Event”: shall have occurred if, (a) as of the last day of any
calendar month ending during the period from the Closing Date until, but
excluding, the first anniversary of the Closing Date, the Adjusted Debt Yield is
less than 11.00 % and (b) as of the last day of any calendar month ending on or
after the first anniversary of the Closing Date, the Adjusted Debt Yield is less
than 11.50%; provided, that an Adjusted Trigger Event shall cease to exist
following an Adjusted Trigger Event Cure with respect to such Adjusted Trigger
Event.

“Adjusted Trigger Event Cure”: with respect to any Adjusted Trigger Event, the
occurrence of (a) the repayment by the Borrower in full of all outstanding
Loans, outstanding Reimbursement Obligations and the Cash Collateralization of
all L/C Obligations in an amount not less than the Minimum Collateral Amount and
(b) an Adjusted Debt Yield of equal to or greater than, as of the last day of
each of the three calendar months immediately succeeding the calendar month
during which such Adjusted Trigger Event occurred, the required percentage for
such calendar month described in the next succeeding sentence. The required
percentage referred to in the immediately preceding sentence for any calendar
month shall be (x) for each calendar month ended prior to but excluding the
first anniversary of the Closing Date, 11.00%, and (y) for each calendar month
ended on or after the first anniversary of the Closing Date, 11.50%.

“Administrative Agent”: JPMorgan Chase Bank, N.A. as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.

 

-2-



--------------------------------------------------------------------------------

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person or
is a director or officer of such Person or of an Affiliate of such Person. For
purposes of this definition, “control” of a Person means the possession,
directly or indirectly, of the power to direct or cause the direction of
management, policies or activities of a Person, whether through ownership of
voting securities, by contract or otherwise.

“Agents”: the collective reference to the Syndication Agents and the
Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries concerning or relating to bribery
or corruption.

“Applicable Margin”: for any day and for each Type of Loan, the rate per annum
set forth under the relevant column heading below, as may be modified from time
to time pursuant to Section 2.22(c):

 

     ABR Loans     Eurodollar Loans  

Revolving Loans and Swingline Loans

     2.00 %      3.00 % 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

“Available Revolving Commitment”: as to any Lender at any time, an amount equal
to the excess, if any, of (a) such Lender’s Revolving Commitment then in effect
over (b) such Lender’s Revolving Extensions of Credit then outstanding;
provided, that in calculating any Lender’s Revolving Extensions of Credit for
the purpose of determining such Lender’s Available Revolving Commitment pursuant
to Section 2.5(a), the aggregate principal amount of Swingline Loans then
outstanding shall be deemed to be zero.

“Award”: any compensation paid by any Governmental Authority in connection with
a Condemnation in respect of all or any part of any Supplemental Property.

“Benefitted Lender”: as defined in Section 10.7(a).

 

-3-



--------------------------------------------------------------------------------

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrower Remainder Subaccount”: as defined in the Domestic Cash Management
Agreement.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“BREP”: collectively, Blackstone Real Estate Partners VI L.P., Blackstone Real
Estate Partners (AIV) VI L.P., Blackstone Real Estate Partners VI.TE.1 L.P.,
Blackstone Real Estate Partners VI.TE.2 L.P., Blackstone Real Estate Partners
VI.F L.P. and Blackstone Real Estate Holdings VI L.P., each a Delaware limited
partnership, together with their respective permitted successors and/or assigns.

“Business”: as defined in Section 4.16(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Expenditures”: for any period, the amount expended for items
capitalized under GAAP and the Uniform System of Accounts (including
expenditures for building improvements or major repairs) and non-recurring
expenses associated with rebranding and repositioning (including signage,
marketing, advertising and naming) relating to the Supplemental Properties.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided that
Capital Lease Obligations shall not include any obligations of any Person to pay
rent or other amounts under any lease (or other arrangement conveying the right
to use) of real or personal property, or a combination thereof which obligations
would be required to be classified and accounted for as an operating lease under
GAAP as in effect on the Closing Date.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances,
in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the Issuing Lender. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral.

 

-4-



--------------------------------------------------------------------------------

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, bankers’ acceptances, eurodollar
time deposits or overnight bank deposits having maturities of one year or less
from the date of acquisition issued by any Lender or by any commercial bank
organized under the laws of the United States or any state thereof having
combined capital and surplus of not less than $500,000,000; (c) commercial paper
of an issuer rated at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or
P-2 by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within one year from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, as amended.

“Cash Management Agent”: the “Agent” as defined in the Mortgage Loan Agreement.

“Casualty”: a fire or other casualty that damages or destroys, in whole or in
part, any Supplemental Property.

“Centerbridge”: Centerbridge Capital Partners, L.P., a Delaware limited
partnership, together with its permitted successors and assigns.

“Change in Law”: the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Change of Control”: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding the Parent and the Sponsor or any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities

 

-5-



--------------------------------------------------------------------------------

Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right) or
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Class”: when used in reference to any Loan, shall refer to whether such Loan is
an Existing Loan or Extended Loan (of the same Extension Series) and, when used
in reference to any Revolving Commitment, refers to whether such Revolving
Commitment is an Existing Commitment or an Extended Commitment (of the same
Extension Series).

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is November 18, 2013.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by the Collateral Documents.

“Collateral Documents”: collectively, the Security Agreement, the Account
Control Agreement, the Conditional Account Control Agreement, and any other
account control agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent.

“Commitment Fee Rate”: (a) 0.175% per annum, if the average daily Total
Unutilized Commitment for the applicable period is less than 50% of the Total
Revolving Commitments, or (b) 0.35% per annum, if the average daily Total
Unutilized Commitment for the applicable period is equal to or greater than 50%
of the Total Revolving Commitments.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C.

“Component A”: as defined in the Mortgage Loan Agreement.

“Component B”: as defined in the Mortgage Loan Agreement.

“Condemnation”: a temporary or permanent taking by any Governmental Authority as
the result or in lieu or in anticipation of the exercise of the right of
condemnation or eminent domain, of

 

-6-



--------------------------------------------------------------------------------

all or any part of any Supplemental Property, or any interest therein or right
accruing thereto, including any right of access thereto or any change of grade
affecting such Supplemental Property or any part thereof.

“Conditional Account Control Agreement”: the Conditional Account Control
Agreement, substantially in the form of Exhibit J, or in such other form as is
reasonably acceptable to the Administrative Agent.

“Conditional Controlled Account”: the deposit account of the Borrower numbered
4427817131 located at the Conditional Controlled Account Bank or any successor
account that is subject to a Conditional Account Control Agreement executed by
the Borrower, the Administrative Agent and the applicable Conditional Controlled
Account Bank.

“Conditional Controlled Account Bank”: Bank of America, N.A. or such other
depositary bank reasonably acceptable to the Administrative Agent, it being
understood and agreed that, following the second Trigger Event or Adjusted
Trigger Event to occur hereunder, the Borrower shall, upon the request of the
Administrative Agent, promptly (i) replace the existing Conditional Controlled
Account Bank with a new financial institution reasonably acceptable to the
Borrower and the Administrative Agent, (ii) cause such successor Conditional
Controlled Account to be subject to a control agreement in favor of the
Administrative Agent in form and substance reasonably acceptable to the
Administrative Agent, which control agreement shall be the Conditional Account
Control Agreement specified herein and (iii) cause its Subsidiaries to modify
the Irrevocable Account Direction to reference such successor Conditional
Controlled Account.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA”: for any period of four consecutive fiscal quarters (each,
a “Reference Period”), the ESA Net Operating Income for such Reference Period
(a) plus, without duplication, the sum of (i) any recurring cash income of the
Parent or any of its Subsidiaries, (ii) to the extent reflected as a charge in
the statement of such ESA Net Operating Income for such Reference Period, any
non-cash expenses or losses and (iii) to the extent reflected as a charge in the
statement of such ESA Net Operating Income for such Reference Period, any
non-recurring or extraordinary expenses or losses, provided, that the amounts
referred to in this clause (a)(iii) shall not exceed $100,000,000 in the
aggregate after the Closing Date (net of any deductions pursuant to clause
(b)(iii) below), and (b) minus the sum of (i) all actual non-property level
management, marketing and other allocated general and administrative expenses of
the Parent or any Subsidiary thereof and all other expenses that appear on the
income statement of the Parent, (ii) to the extent included in the statement of
such ESA Net Operating Income for such Reference Period, any non-cash income or
gains, (iii) to the extent included in the statement of such ESA Net Operating
Income for such Reference Period, any non-recurring or extraordinary income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such ESA Net Operating Income for such Reference Period, gains on
the sales of assets outside of the ordinary course of business), and (iv) any
cash payments made during such Reference Period in respect of items described in
clause (a)(iii) above subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were reflected as a charge in the statement of ESA
Net Operating Income, all as determined on a consolidated basis. For the
purposes of calculating Consolidated EBITDA for any Reference Period pursuant to
any determination of the Consolidated Leverage Ratio, (i) if at any time during
such Reference Period the Parent or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if

 

-7-



--------------------------------------------------------------------------------

negative) attributable thereto for such Reference Period and (ii) if at any time
during such Reference Period the Parent or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Parent or any of its Subsidiaries in excess of
$1,000,000; and “Material Disposition” means any Disposition of property or
series of related Dispositions of property that yields gross proceeds to the
Parent or any of its Subsidiaries in excess of $1,000,000.

“Consolidated Leverage Ratio”: as of the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

“Consolidated Total Assets”: as of any date, the total assets of the Borrower
and its Subsidiaries, determined in accordance with GAAP, as set forth on the
consolidated balance sheet of the Borrower as of such date.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness (other than Indebtedness under clause (f) and (g) of the definition
thereof) of the Parent and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with the incurrence of secured Indebtedness the Liens on the
Collateral securing which are intended to rank equal in priority to the Liens on
the Collateral securing the Obligations, an intercreditor agreement between the
Administrative Agent and the agent (or trustee) for such Indebtedness in form
and substance reasonably acceptable to the Administrative Agent and the
Borrower, which intercreditor agreement shall provide inter alia, that (i) the
Liens on the Collateral securing such Indebtedness shall rank equal in priority
to the Liens on the Collateral securing the Obligations, (ii) the provisions set
forth in Sections 2.25 and 2.26 shall apply notwithstanding anything to the
contrary in the Permitted Mezzanine Prepayment Loan Documents or the Incremental
Loan Documents, including, without limitation, any mandatory prepayment
provisions, and any such contrary provisions shall be deemed suspended and
(iii) the Administrative Agent shall have first rights to direct the Account and
the Conditional Controlled Account and (b) to the extent executed in connection
with the incurrence of secured Indebtedness the Liens on the Collateral securing
which are intended to rank junior in priority to the Liens on the Collateral
securing the Obligations at the option of the Borrower, a customary
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent, the Required Lenders and the Borrower, which agreement
shall provide inter alia, that the Liens on the Collateral securing such
Indebtedness shall rank junior in priority to the Liens on the Collateral
securing the Obligations.

“Debtor Relief Laws”: the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States of America or
other applicable jurisdictions from time to time in effect.

 

-8-



--------------------------------------------------------------------------------

“Debt Yield”: as of any date of determination, the percentage obtained by
dividing:

(a) For all purposes other than those described in clause (b) of this
definition:

(i) the Net Operating Income for the trailing twelve (12) month period
immediately preceding the date of determination for any Mortgage Collateral as
of such date of determination as set forth in the financial statements required
hereunder, without including, for purposes of calculating the Operating Expense
component of Net Operating Income, (i) Management Fees incurred in connection
with the operation of the Subsidiary Properties except as set forth below and
(ii) amounts paid for Replacements, but including, for purposes of calculating
the Operating Expense component of Net Operating Income, (A) assumed Management
Fees, which include corporate overhead, non-property level management, marketing
and other centrally provided general and administrative expenses, equal to eight
percent (8.0%) of Gross Income from Operations in the aggregate and (B) assumed
costs of Replacements equal to four percent (4%) of Gross Income from
Operations; by

(ii) the sum of (i) the outstanding principal balances of (A) the Mortgage Loan
and (B) the Mezzanine Loans, and, in each case, any Permitted Refinancing
thereof, (ii) the aggregate Face Amount of any portion of any Mezzanine Loan
repaid pursuant to a Discounted Payoff and (iii) the aggregate outstanding Total
Revolving Extensions of Credit as of such date; and

(b) For purposes of calculating Debt Yield under the definitions of “Trigger
Event” and “Trigger Event Cure”:

(i) the REIT Net Operating Income for the trailing twelve (12) month period
immediately preceding the date of determination for any Subsidiary Properties
and Supplemental Properties as of such date of determination (which, for any
calculation occurring between the Closing Date and the first anniversary of the
Closing Date, shall be calculated on a pro forma basis after giving effect to
the Restructuring) as set forth in the financial statements required hereunder,
without including, for purposes of calculating the REIT Operating Expense
component of REIT Net Operating Income, (i) amounts paid for Replacements, and
(ii) amounts paid for Supplemental Replacements, but including, for purposes of
calculating the REIT Operating Expense component of REIT Net Operating Income,
(A) assumed costs of Replacements equal to four percent (4%) of Gross Income
from Operations and (B) assumed costs of Supplemental Replacements equal to four
percent (4%) of Supplemental Gross Income from Operations; by

(ii) the sum of (i) the outstanding principal balances of (A) the Mortgage Loan
and (B) the Mezzanine Loans, and, in each case, any Permitted Refinancing
thereof, (ii) the aggregate Face Amount of any portion of any Mezzanine Loan
repaid pursuant to a Discounted Payoff and (iii) the aggregate outstanding Total
Revolving Extensions of Credit as of such date.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: subject to Section 2.23(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified

 

-9-



--------------------------------------------------------------------------------

in such writing) has not been satisfied, or (ii) pay to the Administrative
Agent, the Issuing Lender, the Swingline Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Loans) within two (2) Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent, the Issuing Lender or the Swingline Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.23(b)) upon delivery of written notice of such
determination to the Borrower, the Issuing Lender, the Swingline Lender and each
Lender.

“Deposit Account”: a “deposit account” (as defined in the Uniform Commercial
Code) and also means and includes all demand, time, savings, passbook or similar
accounts maintained by a Loan Party with a bank or other financial institution,
whether or not evidenced by an instrument, all cash and other funds held therein
and all passbooks related thereto and all certificates and instruments, if any,
from time to time representing, evidencing or deposited into such deposit
accounts, including without limitation the Account and the Conditional
Controlled Account.

“Discounted Payoff”: as defined in the Mortgage Loan Agreement.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disregarded Domestic Person”: any direct or indirect Domestic Subsidiary
substantially all of the assets of which consist of the equity of one or more
Foreign Subsidiaries.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Cash Management Agreement”: as defined in the Mortgage Loan Agreement.

“Domestic Subsidiary”: any Subsidiary that is not a Foreign Subsidiary.

 

-10-



--------------------------------------------------------------------------------

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under
Section 414 of the Code.

“ERISA Event”: (a) any Reportable Event; (b) the existence with respect to any
Plan of a Prohibited Transaction; (c) any failure by any Pension Plan to satisfy
the minimum funding standards (within the meaning of Section 412 or 430 of the
Code or Section 302 of ERISA) applicable to such Pension Plan), whether or not
waived; (d) the filing of an application for a waiver of the minimum funding
standard with respect to any Pension Plan, the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure by any Group Member or any ERISA Affiliate to make
any required contribution to a Multiemployer Plan; (e) the incurrence by any
Group Member or any ERISA Affiliate of any liability under Title IV of ERISA
with respect to the termination of any Pension Plan, including but not limited
to the imposition of any Lien in favor of the PBGC or any Pension Plan; (f) a
determination that any Pension Plan is in “at risk” status (within the meaning
of Title IV of ERISA); (g) the receipt by any Group Member or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan under Section 4042 of ERISA; (h) the incurrence by any Group
Member or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Pension Plan or Multiemployer Plan; or (i) the
receipt by any Group Member or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from a Group Member or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is Insolvent, in Reorganization or in endangered or
critical status, within the meaning of Section 432 of the Code or Section 305 or
Title IV of ERISA.

“ESA Conditional Controlled Account”: “Conditional Controlled Account” as
defined in the ESA Revolving Credit Agreement.

“ESA Consolidated Total Debt”: at any date, the aggregate principal amount of
all Indebtedness (other than Indebtedness under clause (f) of the definition
thereof) of Parent and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

“ESA Gross Income from Operations”: the sum of (i) Gross Income from Operations
plus (ii) Supplemental Gross Income from Operations.

“ESA Net Operating Income”: for any period the amount obtained by subtracting
ESA Operating Expenses for such period from ESA Gross Income from Operations for
such period.

“ESA Operating Expenses”: the sum of (i) the Operating Expenses and (ii) the
Supplemental Operating Expenses.

“ESA Revolving Credit Agreement”: that certain Credit Agreement, dated as of the
date hereof, by and among Parent, those lenders party thereto, the issuing
lender party thereto and JPMorgan Chase Bank, N.A., as administrative agent.

 

-11-



--------------------------------------------------------------------------------

“Escrow Account”: the Deposit Account subject to the Escrow Agreement.

“Escrow Agreement”: an escrow agreement, in form and substance acceptable to the
Administrative Agent requiring that the Borrower deposit an amount equal to the
net proceeds from the Extended Stay IPO into the Escrow Account and apply such
proceeds to repay the Mezzanine Loans as required pursuant to Section 6.14
hereof.

“Escrow Bank”: a depositary bank acceptable to the Administrative Agent at which
the Borrower will maintain the Escrow Account.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum (which shall at all times be
positive) determined on the basis of the rate for deposits in Dollars for a
period equal to such Interest Period commencing on the first day of such
Interest Period appearing on the Reuters Screen LIBOR01 Page as of 11:00 A.M.,
London time, two (2) Business Days prior to the beginning of such Interest
Period. In the event that such rate does not appear on such page (or otherwise
on such screen), the “Eurodollar Base Rate” shall be determined by reference to
such other comparable publicly available service for displaying eurodollar rates
as may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered Dollar deposits at or about 11:00 A.M., New York City time, two
(2) Business Days prior to the beginning of such Interest Period in the
interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excluded Property”: (a) any fee owned real property with a value of less than
$2,000,000, and all leasehold interests (including landlord waivers, estoppels
and collateral access letters); (b) motor vehicles and other assets subject to
certificates of title, letter of credit rights and commercial tort claims with a
value of less than $2,000,000; (c) pledges and security interests prohibited

 

-12-



--------------------------------------------------------------------------------

by law, rule regulation in each case for so long as such prohibition remains in
effect, or pursuant to any contractual obligation existing on the Closing Date
(or in the case of Indebtedness existing on the Closing Date, pursuant to any
Permitted Refinancing thereof); (d) equity interests of any Foreign Subsidiary
(other than 65% of the outstanding voting equity interests (and 100% of the
non-voting equity interests) of any first-tier Foreign Subsidiary); (e) any
lease, license or other agreement or any property subject to a purchase money
security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money arrangement or create a right of termination in
favor of, or require the consent of, any other party thereto (other than a Loan
Party) after giving effect to the applicable anti-assignment provisions of the
Uniform Commercial Code (in each case for so long as such prohibition remains in
effect), other than receivables and proceeds thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code notwithstanding
such prohibition; (f) interests in partnerships, joint ventures and non-wholly
owned Subsidiaries which cannot be pledged without the consent of one or more
third parties; (g) Exempt Deposit Accounts; (h) equity interests of any
Immaterial Subsidiaries; (i) those assets as to which the Administrative Agent
and the Borrower reasonably determine that the burden or cost of obtaining such
a security interest or perfection thereof outweighs the benefit to the Lenders
of the security to be afforded thereby; and (j) assets located or titled in any
non-U.S. jurisdiction.

“Excluded Subsidiaries”: (a) any Domestic Subsidiary that is prohibited by law,
regulation or by any contractual obligation existing on the Closing Date (or in
the case of Indebtedness existing on the Closing Date, pursuant to any
documentation included with respect to any Permitted Refinancing thereof) or on
the date such Subsidiary is acquired (so long as such prohibition is not
incurred in contemplation of such acquisition) from providing such guaranty or
that would require a governmental (including regulatory) consent, approval,
license or authorization in order to provide such guaranty or where the
provision of such guaranty would result in material adverse tax consequences as
reasonably determined by the Borrower, (b) any Subsidiary that is a Disregarded
Domestic Person, (c) any Domestic Subsidiary that is a direct or indirect
Subsidiary of a Foreign Subsidiary and any Domestic Subsidiary that is an
indirect Subsidiary of a Disregarded Domestic Person, (d) any Immaterial
Subsidiaries, and (e) any subsidiary to the extent that the burden or cost of
providing a guaranty outweighs the benefit afforded thereby as reasonably
determined by the Administrative Agent and the Borrower.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, a Revolving Commitment,
or a Swingline Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan, Revolving Commitment, or
Swingline Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.21) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.18, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.18(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Exempt Deposit Accounts”: (i) Deposit Accounts the balance of which consists
exclusively of (A) withheld income taxes and federal, state or local employment
taxes in such amounts as are required in the reasonable judgment of the Borrower
to be paid to the Internal Revenue Service or

 

-13-



--------------------------------------------------------------------------------

state or local government agencies with respect to employees of any of the Loan
Parties, (B) amounts required to be paid over to an employee benefit plan
pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the benefit of
employees of one or more Loan Parties and (ii) all segregated Deposit Accounts
constituting (and the balance of which consists solely of funds set aside in
connection with) taxes accounts, payroll accounts, trust or similar accounts and
(C) other non-concentration accounts containing less than $100,000 individually
and in the aggregate for all such other non-concentration accounts.

“Existing Class”: as defined in Section 2.22(b)(ii).

“Existing Commitments”: as defined in Section 2.22(b)(ii).

“Existing REIT Credit Facility”: the Credit Agreement, dated as of November 30,
2012, by and among Extended Stay LLC, as borrower, JPMorgan Chase Bank, N.A., as
administrative agent, and the lenders, the issuing lender and the swingline
lender party thereto, as amended, restated or otherwise modified from time to
time.

“Extended Commitments”: as defined in Section 2.22(b)(ii).

“Extended Loans”: as defined in Section 2.22(b)(ii).

“Extended Stay IPO”: the initial Public Sale of Parent and Borrower.

“Extending Lender”: as defined in Section 2.22(b)(iii).

“Extension Amendment”: as defined in Section 2.22(b)(iv).

“Extension Election”: as defined in Section 2.22(b)(iii).

“Extension Request”: as defined in Section 2.22(b)(ii).

“Extension Series”: all Extended Commitments that are established pursuant to
the same Extension Amendment (or any subsequent Extension Amendment to the
extent such Extension Amendment expressly provides that the Extended Commitments
are intended to be a part of any previously established Extension Series) and
that provide for the same interest margins, extension fees, maturity and other
terms.

“Face Amount”: as defined in the Mortgage Loan Agreement.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

 

-14-



--------------------------------------------------------------------------------

“Fee Payment Date”: (a) the last day of each March, June, September and December
and (b) the last day of the Revolving Commitment Period.

“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-U.S. law that is maintained or contributed to by any Group Member or any
ERISA Affiliate.

“Foreign Lender”: any Lender that is not a U.S. Person.

“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to U.S. law and
is maintained or contributed to by any Group Member or any ERISA Affiliate.

“Foreign Subsidiary”: any Subsidiary that is incorporated or organized under the
laws of any jurisdiction other than the United States of America, any State
thereof or the District of Columbia.

“Fronting Exposure”: at any time there is a Defaulting Lender, (a) with respect
to the Issuing Lender, such Defaulting Lender’s Revolving Percentage of the
outstanding L/C Obligations with respect to the Letters of Credit other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Percentage of outstanding Swingline Loans made by such
Swingline Lender other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the audited financial
statements referred to in Section 5.1(b)(i). In the event that any “Accounting
Change” (as defined below) shall occur and such change results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, then the Borrower and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Governing Documents”: (a) with respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction), (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

-15-



--------------------------------------------------------------------------------

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Gross Income from Operations”: as defined in the Mortgage Loan Agreement.

“Group Members”: the collective reference to the Loan Parties and their
respective Subsidiaries.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Immaterial Subsidiary”: any Subsidiary that, as of the last day of the fiscal
quarter of the Borrower most recently ended, (i) did not have assets with a
value in excess of 2.5% of the Consolidated Total Assets or revenues
representing in excess of 2.5% of total revenues of the Borrower and its
Subsidiaries on a consolidated basis as of such date and (ii) when taken
together with all other Immaterial Subsidiaries as of such date, did not have
assets with a value in excess of 7.5% of the Consolidated Total Assets or
revenues representing in excess of 7.5% of total revenues of the Borrower and
its Subsidiaries on a consolidated basis as of such date. Each Immaterial
Subsidiary as of the Closing Date shall be set forth in Schedule 1.1B.

“Increasing Lender”: as defined in Section 2.22(a)

“Increasing Lender Agreement”: an Increasing Lender Agreement, substantially in
the form of Exhibit G.

 

-16-



--------------------------------------------------------------------------------

“Increasing Repriced Lender”: as defined in Section 2.22(c)(ii).

“Incremental Indebtedness”: Indebtedness incurred by the Borrower pursuant to
Section 7.2(s)(x) (i) that is pari passu or junior to the Obligations, (ii) the
maturity date of which is not prior to the Revolving Termination Date, (iii) the
Weighted Average Life to Maturity of which is equal to or greater than the
Weighted Average Life to Maturity of the Indebtedness under this Agreement and
(iv) which is subject to a Customary Intercreditor Agreement.

“Incremental Loan Documents”: the documentation pursuant to which Incremental
Indebtedness is incurred by the Borrower or pursuant to which Incremental
Indebtedness is governed.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (other than customary reservations or
retentions of title under agreements entered into in the ordinary cause of
business), (e) all Capital Lease Obligations of such Person, (f) all obligations
of such Person, contingent or otherwise, as an account party or applicant under
or in respect of acceptances, letters of credit, surety bonds or similar
arrangements, (g) the liquidation value of all redeemable preferred Capital
Stock of such Person, (h) net obligations of such Person in respect of Swap
Agreements, (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above, (j) all
obligations of the kind referred to in clauses (a) through (i) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor. The
amount of any net obligation under any Swap Agreement on any date shall be
deemed to be the Swap Termination Value thereof as of such date. Notwithstanding
the foregoing, Indebtedness shall not include (A) deferred compensation
arrangements, (B) earn-out obligations until matured or earned or
(C) non-compete or consulting obligations incurred in connection with
acquisitions permitted under this Agreement.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Initial Revolving Termination Date”: November 18, 2016.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
and intellectual property in technology, know-how and processes, and all rights
to sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

 

-17-



--------------------------------------------------------------------------------

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last day of each March, June, September and December (or, if an Event of
Default is in existence, the last day of each calendar month) to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan and any Swingline Loan), the date of any repayment or prepayment made
in respect thereof and (e) as to any Swingline Loan, the day that such Loan is
required to be repaid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or, if agreed
to by all Lenders of the Class participating therein, such other period that is
twelve months or less) thereafter, as selected by the Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six (or, if agreed to by all Lenders of the Class participating
therein, such other period that is twelve months or less) months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three
(3) Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
Revolving Termination Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Irrevocable Account Direction”: as defined in Section 5.1(r).

“Issuing Lender”: each of JPMorgan Chase Bank, N.A. and any other Lender
approved by the Administrative Agent and the Borrower that has agreed in its
sole discretion to act as an “Issuing Lender” hereunder, or any of their
respective affiliates, in each case in its capacity as issuer of any Letter of
Credit. Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.

 

-18-



--------------------------------------------------------------------------------

“Joint Bookrunners”: the collective reference to J.P. Morgan Securities LLC,
Deutsche Bank Securities, Inc. and Goldman Sachs Lending Partners LLC.

“L/C Commitment”: $50,000,000.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Lender.

“Lead Arrangers”: the collective reference to J.P. Morgan Securities LLC,
Deutsche Bank Securities, Inc. and Goldman Sachs Lending Partners LLC.

“Lease”: with the exception of (a) any occupancy agreement with hotel guests at
any Supplemental Property, or (b) gas, oil or mineral rights leases with respect
to any Supplemental Property provided such lease does not have a material
adverse effect on the business operations or value of the applicable
Supplemental Property, any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect), including, without limitation, the Supplemental Lease,
pursuant to which any Person is granted a possessory interest in, or right to
use or occupy all or any portion of any space in any Supplemental Property, and
every modification, amendment or other agreement relating to such lease,
sublease, subsublease, or other agreement entered into in connection with such
lease, sublease, subsublease, or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Subsidiary Guarantee, the Collateral
Documents, the Notes, any Increasing Lender Agreement, any New Lender Agreement,
any Customary Intercreditor Agreement and any amendment, waiver, supplement or
other modification to any of the foregoing.

“Loan Parties”: the collective reference to the Borrower and the Subsidiary
Guarantors.

“Majority in Interest”: when used in reference to Lenders of any Class, means,
at any time the holders of more than 50% of the aggregate amount of the
Revolving Commitments of such Class then in effect or, if the Revolving
Commitments have been terminated, the aggregate amount of the Revolving
Extensions of Credit of such Class outstanding at such time; provided, that the
Revolving Commitments of, and the portion of the aggregate amount of the
Revolving Commitments held or deemed held by, any Defaulting Lender shall be
disregarded in determining Majority in Interest at any time.

 

-19-



--------------------------------------------------------------------------------

“Management Fees”: as defined in the Mortgage Loan Agreement.

“Material Adverse Effect”: any material adverse change to or effect on (a) the
business, operations, properties or condition (financial or otherwise) of the
Loan Parties and their respective Subsidiaries, taken as a whole, or (b) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights or remedies of the Administrative Agent or the Lenders hereunder
or thereunder.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Mezzanine Borrower”: as defined in the Mortgage Loan Agreement.

“Mezzanine Lender”: as defined in the Mortgage Loan Agreement.

“Mezzanine Loan Documents”: as defined in the Mortgage Loan Agreement.

“Mezzanine Loans”: as defined in the Mortgage Loan Agreement.

“Minimum Collateral Amount”: at any time, (i) with respect to Cash Collateral
consisting of cash or deposit account balances provided to reduce or eliminate
Fronting Exposure during the existence of a Defaulting Lender, an amount equal
to 105% of the Fronting Exposure of the Issuing Lender with respect to Letters
of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with Sections 2.9(a) or (c), 2.22(c)(iv), or 2.24(a)(i), (ii) or (iii), an
amount equal to 105% of the principal outstanding amount of all L/C Obligations
subject to such provision and (iii) with respect to Cash Collateral consisting
of cash or deposit account balances provided (x) pursuant to the defined term
“Trigger Event Cure”, in accordance with Section 2.9(b) or 2.25, (y) pursuant to
the defined term “Adjusted Trigger Event Cure”, in accordance with
Section 2.27(a) or 2.26, or (z) for purposes of determining the obligation of
the Loan Parties to comply with the provisions of Section 7.1, an amount equal
to 105% of the principal outstanding amount of all L/C Obligations.

“Mortgage Collateral”: the “Collateral” as defined in the Mortgage Loan
Agreement.

“Mortgage Loan”: the “Loan” as defined in the Mortgage Loan Agreement.

“Mortgage Loan Agreement”: that certain Loan Agreement, dated as of November 30,
2012 (as amended, restated, replaced, supplemented or otherwise modified from
time to time), among JPMorgan Chase Bank, National Association, German American
Capital Corporation, Citigroup Global Markets Realty Corp., Bank of America,
N.A. and Goldman Sachs Mortgage Company, as co-lenders, the Individual Borrowers
as indentified therein, ESA P Portfolio MD Trust, as the Maryland Owner, ESA
Canada Administrator L.L.C., as the Signatory Trustee, ESA Canada Properties
Trust, as the Canadian Trust, ESA P Portfolio Operating Lessee Inc. and ESA
Canada Operating Lessee Inc., as the Operating Lessee, and New ESA P Portfolio
Operating Lessee LLC and New ESA Canada Operating Lessee LLC, as the Operating
Lessee Holdco.

 

-20-



--------------------------------------------------------------------------------

“Mortgage Loan Documents”: the “Loan Documents” as defined in the Mortgage Loan
Agreement.

“Mortgaged Properties:” the Real Properties owned in fee by the Loan Parties
that are set forth on Schedule 6.16 and each additional Real Property encumbered
by a Mortgage pursuant to Section 6.10.

“Mortgages”: collectively, the mortgages, trust deeds, deeds of trust, deeds to
secure debt, assignments of leases and rents, and other security documents
delivered with respect to Mortgaged Properties, in the form to be agreed to by
Administrative Agent and Borrower, as amended, supplemented or otherwise
modified from time to time.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Operating Income”: as defined in the Mortgage Loan Agreement.

“Net Sale Proceeds”: shall mean, the excess, if any, of the sales proceeds in an
arms’ length transaction over the sum of (a) actual out-of-pocket expenses
(including transfer taxes, brokerage commission, and reasonable and customary
transaction costs payable to unaffiliated third parties) incurred by, or on
behalf of, the applicable Group Member and (b) any contractual holdbacks,
escrows and similar amounts (which amounts shall constitute Net Sales Proceeds
if, as and when released to the applicable Group Member), in each case in
connection with the conveyance of any Supplemental Property

“New Lender”: as defined in Section 2.22(a).

“New Repriced Lender”: as defined in Section 2.22(c)(ii).

“New Lender Agreement”: a New Lender Agreement, substantially in the form of
Exhibit H.

“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise.

“OFAC”: the U.S. Department of the Treasury Office of Foreign Assets Control.

“Operating Expense”: as defined in the Mortgage Loan Agreement.

 

-21-



--------------------------------------------------------------------------------

“Operating Forecast”: with respect to any Person and any period, a detailed
consolidated operating forecast for such Person and its consolidated
Subsidiaries for such period (including a projected consolidated balance sheet
of such Person and its consolidated Subsidiaries as of the end of such period,
the related consolidated statements of projected cash flow and projected income
and a description of the underlying assumptions applicable thereto).

“Operating Lease”: as defined in the Mortgage Loan Agreement.

“Other Charges”: all, maintenance charges, impositions other than Taxes, and any
other charges, including, without limitation, vault charges and license fees for
the use of vaults, chutes and similar areas adjoining any Supplemental Property,
now or hereafter levied or assessed or imposed against such Supplemental
Property or any part thereof.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.21).

“Parent”: Extended Stay America, Inc., a Delaware corporation.

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. 107-56, Oct. 26, 2001).

“Paulson”: Paulson Advantage Plus Master Ltd., an Exempted Company incorporated
in the Cayman Islands with limited liability, together with its successors and
permitted assigns.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Pension Plan”: any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Group Member or any ERISA Affiliate is (or,
if such Plan were terminated, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in section 3(5) of ERISA.

“Permitted Mezzanine Prepayment Indebtedness”: Indebtedness incurred by the
Borrower pursuant to Section 7.2(e).

 

-22-



--------------------------------------------------------------------------------

“Permitted Mezzanine Prepayment Loan Documents”: the documentation pursuant to
which Permitted Mezzanine Prepayment Indebtedness is incurred by the Borrower or
pursuant to which Permitted Mezzanine Prepayment Indebtedness is governed.

“Permitted Refinancing”: with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that: (i) the principal amount (or accreted value, if applicable) of
the modifying, refinancing, refunding, renewing or extending Indebtedness (the
“Refinancing Indebtedness”) does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed or extended (the “Refinanced Debt”) except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder; (ii) the Refinancing Indebtedness
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Refinanced Indebtedness (excluding the effects
of nominal amortization in an amount no greater than one percent per annum);
(iii) if the Refinanced Indebtedness is subordinated to the Obligations, (A) to
the extent the Refinanced Indebtedness is subordinated in right of payment to
the Obligations, such Refinancing Indebtedness is subordinated in right of
payment to the Obligations on terms at least as favorable to the Secured Parties
as those contained in the documentation governing the Refinanced Indebtedness,
and (B) to the extent Liens securing such Refinanced Debt are subordinated to
Liens securing the Obligations, the Liens, if any, securing such Refinancing
Indebtedness are subordinated to the Liens securing the Obligations pursuant to
an intercreditor agreement (and an intercreditor agreement may be amended in a
manner acceptable to the Administrative Agent to provide for such Liens to be
subordinated to the Liens securing the Obligations on a basis consistent with
the intercreditor agreement prior to such modification, refinancing, refunding,
renewal or extension); (iv) the terms relating to principal amount,
amortization, maturity and collateral (if any), and other material terms taken
as a whole, of any Refinancing Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Refinanced Indebtedness; (v) the direct or
any contingent obligor on the Refinanced Indebtedness is not changed as a result
of or in connection with such modification, refinancing, refunding, renewal or
extension; and (vi) the interest rate applicable to any such Refinancing
Indebtedness does not exceed the then applicable market interest rate.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA), and any
plan which is both an employee welfare benefit plan and an employee pension
benefit plan, and in respect of which any Group Member or any ERISA Affiliate is
an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

“Prohibited Transaction”: a non-exempt prohibited transaction as defined in
Section 406 of ERISA and Section 4975(f)(3) of the Code.

 

-23-



--------------------------------------------------------------------------------

“Properties”: as defined in Section 4.16(a).

“Public Sale”: as defined in the Mortgage Loan Agreement.

“Public Vehicle”: a Person whose securities are listed and traded on a
nationally or internationally recognized securities exchange or quoted on a
nationally or internationally recognized automated quotation system and shall
include a majority owned subsidiary of any such Person or any operating
partnership through which such Person conducts all or substantially all of its
business.

“Real Property”: collectively, all right, title and interest (including any
leasehold estate) in and to any and all parcels of or interests in real property
owned in fee or leased by any Loan Party, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures incidental to the ownership or lease thereof.

“Recipient”: (a) the Administrative Agent, (b) any Lender, (c) the Issuing
Lender and (d) the Swingline Lender, as applicable.

“Refunded Swingline Loans”: as defined in Section 2.4(b).

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“REIT Distribution”: as defined in Section 7.5(c).

“REIT Gross Income from Operations”: the sum of (i) rent payments made under the
Operating Lease received by or on behalf of the Borrower or any Subsidiary of
the Borrower, (ii) that portion of the Gross Income from Operations received by
or on behalf of the Borrower or any Subsidiary of the Borrower, (iii) rent
payments made under the Supplemental Lease received by or on behalf of the
Borrower or any Subsidiary of the Borrower and (iv) that portion of the
Supplemental Gross Income from Operations received by or on behalf of the
Borrower or any Subsidiary of the Borrower.

“REIT Net Operating Income”: for any period the amount obtained by subtracting
REIT Operating Expenses for such period from REIT Gross Income from Operations
for such period.

“REIT Operating Expenses”: the sum of (i) that portion of the Operating Expenses
paid by or on behalf of the Borrower or any Subsidiary of the Borrower and
(ii) that portion of the Supplemental Operating Expenses paid by or on behalf of
the Borrower or any Subsidiary of the Borrower.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacements”: as defined in the Mortgage Loan Agreement.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043, with
respect to a Pension Plan.

 

-24-



--------------------------------------------------------------------------------

“Repriced Commitments”: as defined in Section 2.22(c)(ii).

“Repricing Amendment”: as defined in Section 2.22(c)(iii).

“Repricing Election”: as defined in Section 2.22(c)(ii).

“Repricing Request”: as defined in Section 2.22(c)(i).

“Required Lenders”: at any time, the holders of more than 50% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding; provided,
that the Revolving Commitments of, and the portion of the Total Revolving
Extensions of Credit held or deemed held by, any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or Governing Documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, vice president or
chief financial officer of a Person, or, with respect to a Sponsor, a director,
authorized signatory, assistant secretary, managing director or assistant
treasurer thereof, but in any event, with respect to financial matters, the vice
president of the applicable Loan Party with financial knowledge of such Loan
Party.

“Restoration”: the repair and restoration of an Supplemental Property after a
Casualty or Condemnation as nearly as possible to the condition the Supplemental
Property was in immediately prior to such Casualty or Condemnation, with such
alterations as may be made in Borrower’s reasonable discretion.

“Restricted Payments”: as defined in Section 7.5.

“Restructuring”: as defined in the Mortgage Loan Agreement

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption or the New Lender Agreement
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The original amount of the Total
Revolving Commitments is $250,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date; provided, that any day on which a Trigger Event
or Adjusted Trigger Event has occurred and is continuing shall be deemed not to
fall within the Revolving Commitment Period.

“Revolving Extensions of Credit”: as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding, (b) such Lender’s Revolving Percentage of the L/C
Obligations then outstanding and (c) such Lender’s Revolving Percentage of the
aggregate principal amount of Swingline Loans then outstanding.

“Revolving Loans”: as defined in Section 2.1(a).

 

-25-



--------------------------------------------------------------------------------

“Revolving Percentage”: as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Lenders on a comparable basis.

“Revolving Termination Date”: the earlier to occur of (a) the Initial Revolving
Termination Date, as such date may be extended pursuant to Section 2.22(b), or
(b) if Component A or Component B remains outstanding at the time, June 4, 2017.

“Sanctioned Country”: at any time, a country or territory which is the subject
or target of any Sanctions.

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person.

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Section 2.22(b) Additional Amendment”: as defined in Section 2.22(b)(iv).

“Secured Parties”: collectively, the Administrative Agent, the Lenders, the
Issuing Lender, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Security Agreement”: the Security Agreement to be executed and delivered by the
Loan Parties on the Closing Date, substantially in the form of Exhibit B.

“Senior Unsecured Notes”: the Senior Unsecured Notes to be issued by the
Borrower.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

 

-26-



--------------------------------------------------------------------------------

“Specified Terms”: those terms and conditions of the Subsidiary Loan Documents
that (a) are defined in the Loan Documents with reference to a definition in the
Mortgage Loan Documents, and any constituent definitions component thereof,
(b) relate to the definition of “Cash Trap Event” (as defined in the Mortgage
Loan Document), the result of an occurrence of a Cash Trap Event including the
application of funds therefrom and any constituent definitions component
thereof, including, without limitation, the percentage of “Debt Yield” (as
defined in the Mortgage Loan Agreement) used for purposes of calculating a “Debt
Yield Trigger Event” (as defined in the Mortgage Loan Agreement), and (c) upon
any amendment, supplement or modification thereof, would result in the aggregate
principal amount of Indebtedness under the Subsidiary Loan Documents being
greater than such Indebtedness immediately prior to such amendment, supplement
or modification. Notwithstanding the above, after the occurrence and during the
continuation of a Trigger Event or Adjusted Trigger Event, terms and conditions
of the Subsidiary Loan Documents related to the restriction on amendment,
termination or other modification or waiver of the Operating Lease, including
Section 5.2.12 of the Mortgage Loan Agreement shall be deemed to be “Specified
Terms” for the purpose of this definition.

“Sponsor”: individually or collectively, as the context may require,
Centerbridge, Paulson and BREP.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the applicable Loan Party.

“Subsidiary Guarantors”: each Domestic Subsidiary of the Borrower, whether
existing on the Closing Date or formed or acquired thereafter, in each case,
other than Excluded Subsidiaries.

“Subsidiary Guarantee”: the Subsidiary Guarantee to be made by the Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit A.

“Subsidiary Loan Documents”: collectively, the Mortgage Loan Documents and the
Mezzanine Loan Documents.

“Subsidiary Properties”: the “Properties” as defined in the Mortgage Loan
Agreement.

“Supplemental Hotel Tax”: federal, provincial, state and municipal excise,
occupancy sales and use taxes collected by or on behalf of Borrower or any
Subsidiary of Borrower directly from patrons or guests of the Supplemental
Properties as part of or based on the sales price of any goods, services or
other items, such as gross receipts, room, admission, cabaret or equivalent
taxes and required to be paid to a Governmental Authority.

“Supplemental Lease”: collectively those certain Leases, other than the
Operating Leases, entered into from time to time, between Borrower or any
Subsidiary thereof, as lessor, and the Supplemental Lessee thereunder, as lessee
with respect to the Supplemental Properties.

 

-27-



--------------------------------------------------------------------------------

“Supplemental Lessee”: collectively, those lessees party to the Supplemental
Leases from time to time.

“Supplemental Gross Income from Operations”: without duplication, all income and
proceeds (whether in cash or on credit, and computed on an accrual basis)
received by or on behalf of Borrower, any Subsidiary of Borrower or Supplemental
Lessee, or by Supplemental Property Manager on behalf of Borrower, any
Subsidiary of Borrower or Supplemental Lessee for the use, occupancy or
enjoyment, or license to use, occupy or enjoy the Supplemental Properties, or
received by Borrower, any Subsidiary of Borrower or Supplemental Lessee, or by
Supplemental Property Manager on behalf of Borrower, any Subsidiary of Borrower
or Supplemental Lessee, for the sale of any goods, services or other items sold
on or provided from the Collateral in the ordinary course of the operation of
the Collateral, including, without limitation: (i) all income and proceeds
received from rental of rooms, Leases and commercial space, meeting, conference
and/or banquet space within the Supplemental Properties, if any, including
parking revenue; (ii) all income and proceeds received from food and beverage
operations and from catering services conducted from the Supplemental
Properties, if any, even though rendered outside of the Supplemental Properties;
(iii) all income and proceeds from business interruption, rental interruption
and use and occupancy insurance with respect to the operation of the
Supplemental Properties (after deducting therefrom all necessary costs and
expenses incurred in the adjustment or collection thereof); (iv) all Awards for
temporary use (after deducting therefrom all costs incurred in the adjustment or
collection thereof and in Restoration of the Supplemental Properties); (v) all
income and proceeds from judgments, settlements and other resolutions of
disputes with respect to matters which would be includable in this definition of
“Supplemental Gross Income from Operations” if received in the ordinary course
of the operation of the Supplemental Properties (after deducting therefrom all
necessary costs and expenses incurred in the adjustment or collection thereof);
(vi) interest on credit accounts, rent concessions or credits, and other
required pass-throughs and interest on any reserve funds related to such
Supplemental Properties; and (vii) all other income from operation of the
Supplemental Properties, including, without limitation, laundry and vending
income; but excluding, (1) gross receipts received by lessees (other than
Supplemental Lessee), licensees or concessionaires of the Supplemental
Properties, (2) consideration received at the Supplemental Properties for hotel
accommodations, goods and services to be provided at other hotels not
constituting, directly or indirectly, a portion of the Supplemental Properties,
although arranged by, for or on behalf of Borrower, any Subsidiary of Borrower
or Supplemental Lessee or Supplemental Property Manager; (3) income and proceeds
from the sale or other disposition of goods, capital assets and other items not
in the ordinary course of operation of the Supplemental Properties;
(4) Supplemental Hotel Taxes; (5) Awards (except to the extent provided in
clause (d) above); (6) refunds of amounts not included in Supplemental Operating
Expenses at any time and uncollectible accounts; (7) gratuities collected by the
employees at the Supplemental Properties; (8) the proceeds of any permitted
financing; (9) other income or proceeds resulting other than from the use or
occupancy of the Supplemental Properties, or any part thereof, or other than
from the sale of goods, services or other items sold on or provided from the
Supplemental Properties in the ordinary course of business; (10) any credits or
refunds made to customers, guests or patrons in the form of allowances or
adjustments to previously recorded revenues; (11) rent payments made and
received under the Supplemental Leases and (12) proceeds from the sale of any
Supplemental Property, including Net Sales Proceeds.

“Supplemental Management Agreement”: collectively, those management agreements
by and among the Supplemental Property Manager, the Group Members party thereto
and those other parties party thereto from time to time.

“Supplemental Operating Expenses”: without duplication, the sum of all costs and
expenses of operating, maintaining, directing, managing and supervising the
Supplemental Properties (excluding, (i) depreciation and amortization, (ii) any
interest payments payable on any mortgage or

 

-28-



--------------------------------------------------------------------------------

mezzanine Indebtedness incurred in connection with such Supplemental Properties
, (iii) any Capital Expenditures in connection with the Supplemental Properties,
(iv) deposits required to be made to any reserve funds related to such
Supplemental Properties, and (v) rent paid by Supplemental Lessee under the
Supplemental Lease) incurred by any Group Member or Supplemental Lessee (or by
Supplemental Property Manager on behalf of Supplemental Lessee pursuant to the
Supplemental Management Agreement, for the account of any Group Member or
Supplemental Lessee), or as otherwise specifically provided therein, which are
properly attributable to the period under consideration under such Group
Member’s and/or Supplemental Property Manager’s system of accounting, including,
without limitation: (a) the cost of all food and beverages sold or consumed, if
any, and of all necessary chinaware, glassware, linens, flatware, uniforms,
utensils and other items of a similar nature, if any, including such items
bearing the name or identifying characteristics of the hotels as such Group
Member, Supplemental Lessee and/or Supplemental Property Manager shall
reasonably consider appropriate (“Operating Equipment”) and paper supplies,
cleaning materials and similar consumable items (“Operating Supplies”) placed in
use (other than reserve stocks thereof in storerooms) (Operating Equipment and
Operating Supplies shall be considered to have been placed in use when they are
transferred from the storerooms of the Supplemental Properties to the
appropriate operating departments); (b) salaries and wages of personnel of the
Supplemental Properties (regardless of whether such personnel are employees of a
Group Member, Supplemental Lessee or Supplemental Property Manager), including
costs of payroll taxes and employee benefits (which benefits may include,
without limitation, a pension plan, medical insurance, life insurance, travel
accident insurance and an executive bonus program) and the costs of moving
(i) employees of the Supplemental Properties whose primary duties consist of the
management of the Supplemental Properties or of a recognized department or
division thereof or (ii) personnel (A) who customarily and regularly direct the
work of five (5) or more other employees of the Supplemental Properties; (B) who
have authority with reference to the hiring, firing and advancement of the
employees of the Supplemental Properties; (C) who customarily and regularly
exercise discretionary powers; (D) who devote at least ninety five percent
(95%) of their work time to activities which are directly and closely related to
the performance of the work described in clauses (A) through (C) of clause (ii)
of this sentence; and (E) who are not compensated on an hourly basis (the
“Executive Hotel Personnel”), their families and their belongings to the area in
which the Supplemental Properties are located at the commencement of their
employment at the Supplemental Properties and all other expenses not otherwise
specifically referred to in this definition which are referred to as
“Administrative and General Expenses” in the Uniform System of Accounts; (c) the
cost of all other goods and services obtained by any Group Member, Supplemental
Lessee or Supplemental Property Manager in connection with its operation of the
Supplemental Properties including, without limitation, heat and utilities,
office supplies and all services performed by third parties, including leasing
expenses in connection with telephone and data processing equipment, and all
existing and any future installations necessary for the operation of the
Improvements for hotel purposes (including, without limitation, heating,
lighting, sanitary equipment, air conditioning, laundry, refrigerating, built-in
kitchen equipment, telephone equipment, communications systems, computer
equipment and elevators, if any), Operating Equipment and existing and any
future furniture, furnishings, wall coverings, fixtures and hotel equipment
necessary for the operation of the building for hotel purposes which shall
include all equipment required for the operation of kitchens, bars, laundries,
(if any) and dry cleaning facilities (if any), office equipment, cleaning and
engineering equipment and vehicles; (d) the cost of repairs to and maintenance
of the Supplemental Properties; (e) insurance premiums for general liability
insurance, workers’ compensation insurance or insurance required by similar
employee benefits acts and such business interruption or other insurance as may
be provided for protection against claims, liabilities and losses arising from
the operation of the Supplemental Properties (as distinguished from any property
damage insurance on the Supplemental Properties building or its contents) and
losses incurred on any self-insured risks of the foregoing types, provided that
Group Member and Supplemental Property Manager have specifically approved in
advance such self-insurance or insurance is unavailable to cover such risks
(premiums on policies for more than one year will be pro rated over the period
of insurance and premiums under blanket policies will be allocated among

 

-29-



--------------------------------------------------------------------------------

properties covered); (f) all Taxes and Other Charges (other than federal, state
or local income taxes and franchise taxes or the equivalent) payable by or
assessed against any Group Member, Supplemental Lessee or Supplemental Property
Manager with respect to the operation of the Supplemental Properties;
(g) without duplication of any amount paid or reimbursed under the Supplemental
Management Agreement, legal fees and fees of any firm of independent certified
public accounts designated from time to time by any Group Member (the
“Independent CPA”) for services directly related to the operation of the
Supplemental Properties; (h) without duplication of any amount paid or
reimbursed under the Supplemental Management Agreement, the costs and expenses
of technical consultants and specialized operational experts for specialized
services in connection with non-recurring work on operational, legal,
functional, decorating, design or construction problems and activities;
(i) without duplication of any amount paid or reimbursed under the Supplemental
Management Agreement all expenses for advertising for the Supplemental
Properties and all expenses of sales promotion and public relations activities;
(j) without duplication of any amount paid or reimbursed under the Supplemental
Management Agreement, all out-of-pocket expenses and disbursements determined by
the Independent CPA to have been reasonably, properly and specifically incurred
by any Group Member, Supplemental Lessee or any of their Affiliates pursuant to,
in the course of and directly related to, the management and operation of the
Supplemental Properties under the Supplemental Management Agreement (without
limiting the generality of the foregoing, such charges may include all
reasonable travel, telephone, telegram, radiogram, cablegram, air express and
other incidental expenses, but, shall exclude costs relating to the offices
maintained by any Group Member, Supplemental Lessee or any of their Affiliates
other than the offices maintained at the Supplemental Property for the
management of such Supplemental Property and excluding transportation costs of
Group Members, Supplemental Lessee or the Supplemental Property Manager related
to meetings between the Group Member, Supplemental Lessee and Supplemental
Property Manager with respect to administration of the Supplemental Management
Agreement or of the Supplemental Properties involving travel away from such
party’s principal executive offices); (k) without duplication of any amount paid
or reimbursed under the Supplemental Management Agreement, the cost of any
reservations system, any accounting services or other group benefits, programs
or services from time to time made available to Supplemental Properties in Group
Member’s system; (l) the cost associated with any retail Leases and all costs
and expenses of owning, maintaining, conducting and supervising the operation of
the Supplemental Properties to the extent such costs and expenses are not
included above; and (m) any management fees, basic and incentive fees or other
fees and reimbursables paid or payable to Supplemental Property Manager under
the Supplemental Management Agreement.

“Supplemental Properties”: Properties other than the Subsidiary Properties.

“Supplemental Property Manager”: collectively, those certain managers engaged to
manage the Supplemental Properties.

“Supplemental Replacements”: collectively, the costs of replacements, repairs,
furniture, fixtures and hotel equipment required to be made to the Supplemental
Properties and any buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now and
hereafter erected or located on or with respect to the Supplemental Properties.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of any Loan Party or any of
their respective Subsidiaries shall be a “Swap Agreement”.

 

-30-



--------------------------------------------------------------------------------

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.3 in an aggregate principal amount at any one time
outstanding not to exceed $20,000,000.

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: as defined in Section 2.3.

“Swingline Participation Amount”: as defined in Section 2.4(c).

“Syndication Agents”: as defined in the preamble hereto.

“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings (including backup
withholding) imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Lenders outstanding at such time.

“Total Unused Commitment”: at any time, an amount equal to the remainder of
(x) the Total Revolving Commitments then in effect less (y) the Aggregate
Exposure at such time.

“Transferee”: any Assignee or Participant.

“Trigger Event”: shall have occurred if, (a) as of the last day of any calendar
month ending during the period from the Closing Date until, but excluding, the
first anniversary of the Closing Date, the Debt Yield is less than 11.00 % and
(b) as of the last day of any calendar month ending on or after the first
anniversary of the Closing Date, the Debt Yield is less than 11.50%; provided,
that a Trigger Event shall cease to exist following a Trigger Event Cure with
respect to such Trigger Event.

“Trigger Event Cure”: with respect to any Trigger Event, the occurrence of
(a) the repayment by the Borrower in full of all outstanding Loans, outstanding
Reimbursement Obligations and the Cash Collateralization of all L/C Obligations
in an amount not less than the Minimum Collateral Amount and (b) a Debt Yield of
equal to or greater than, as of the last day of each of the three calendar
months immediately succeeding the calendar month during which such Trigger Event
occurred, the required percentage for such calendar month described in the next
succeeding sentence. The required percentage referred to in the immediately
preceding sentence for any calendar month shall be (x) for each calendar month
ended prior to but excluding the first anniversary of the Closing Date, 11.00%,
and (y) for each calendar month ended on or after the first anniversary of the
Closing Date, 11.50%.

 

-31-



--------------------------------------------------------------------------------

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Uniform System of Accounts:” as defined in the Mortgage Loan Agreement.

“United States”: the United States of America.

“U.S. Person”: any Person that in a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: as defined in Section 2.18(f)(ii)(B)(3).

“Voting Stock”: with respect to any Person, shares of such Person’s Capital
Stock having the right to vote for the election of directors of such Person
under ordinary circumstances.

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (x) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (y) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that, notwithstanding
anything to the contrary herein, all accounting or financial terms used herein
shall be construed, and all financial computations pursuant hereto shall be
made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar effect) to value any Indebtedness or other liabilities of any Group
Member at “fair value”, as defined therein), (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

-32-



--------------------------------------------------------------------------------

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Unless the context requires otherwise, (i) any definition of or reference to
any agreement, instrument or other document (including any Governing Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns and (iii) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time.

1.3 Classifications of Loans. For purposes of this Agreement, Loans and
Commitments may be classified and referred to by Class (e.g., an “Existing
Loan”, “Extended Loan”, “Existing Commitment” or “Extended Commitment”) or by
Type (e.g., an “ABL Loan” or “Eurodollar Loan”).

SECTION 2. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

2.1 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Lender severally agrees to make revolving credit loans (“Revolving Loans”) to
the Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Revolving Percentage of the sum of (i) the L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Swingline Loans then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment.
During the Revolving Commitment Period the Borrower may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. Subject to
Section 2.14, the Revolving Loans may from time to time be Eurodollar Loans or
ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.10.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

2.2 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 11:00
A.M., New York City time, (a) three (3) Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) the requested Borrowing
Date, in the case of ABR Loans) (provided that any such notice of a borrowing of
ABR Loans to finance payments required by Section 3.5 may be given not later
than 10:00 A.M., New York City time, on the date of the proposed borrowing),
specifying (i) the amount, Class and Type of Revolving Loans to be borrowed,
(ii) the requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. Any Revolving Loans made on the Closing Date
shall initially be ABR Loans unless the Borrower has provided to the
Administrative Agent and the Lenders a funding indemnity in form and substance
reasonably satisfactory

 

-33-



--------------------------------------------------------------------------------

to the Administrative Agent. Each borrowing of Revolving Loans shall be in an
amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple of
$1,000,000 in excess thereof and (y) in the case of Eurodollar Loans, $3,000,000
or a whole multiple of $1,000,000 in excess thereof; provided, that the
Swingline Lender may request, on behalf of the Borrower, borrowings of Revolving
Loans that are ABR Loans in other amounts pursuant to Section 2.4. Upon receipt
of any such notice from the Borrower, the Administrative Agent shall promptly
notify each Lender of the applicable Class thereof. Each Lender of the
applicable Class will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 1:00 P.M., New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent.

2.3 Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect (notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans, may
exceed the Swingline Commitment then in effect) and (ii) the Borrower shall not
request, and the Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the aggregate amount of the
Available Revolving Commitments would be less than zero. During the Revolving
Commitment Period, the Borrower may use the Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof. Swingline Loans shall be ABR Loans only.

(b) The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Revolving Termination Date
and the date that is seven (7) Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Loan is borrowed, the Borrower shall
repay all Swingline Loans then outstanding.

2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one (1) Business Day’s
notice given by the Swingline Lender no later than 12:00 Noon, New York City
time, request each Lender to make, and each Lender hereby agrees to make, a
Revolving Loan, in an amount equal to such Lender’s Revolving Percentage of the
aggregate amount of the

 

-34-



--------------------------------------------------------------------------------

Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of such
notice, to repay the Swingline Lender. Each Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 10:00 A.M., New York City time, one
(1) Business Day after the date of such notice. The proceeds of such Revolving
Loans shall be immediately made available by the Administrative Agent to the
Swingline Lender for application by the Swingline Lender to the repayment of the
Refunded Swingline Loans. The Borrower irrevocably authorizes the Swingline
Lender to charge the Borrower’s accounts with the Administrative Agent (up to
the amount available in each such account) in order to immediately pay the
amount of such Refunded Swingline Loans to the extent amounts received from the
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.4(b), one of the events described in Section 8.1(g) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.4(b), each Lender shall, on
the date such Revolving Loan was to have been made pursuant to the notice
referred to in Section 2.4(b), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Swingline
Lender an amount (the “Swingline Participation Amount”) equal to (i) such
Lender’s Revolving Percentage times (ii) the sum of the aggregate principal
amount of Swingline Loans then outstanding that were to have been repaid with
such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

(e) Each Lender’s obligation to make the Loans referred to in Section 2.4(b) and
to purchase participating interests pursuant to Section 2.4(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including
(i) any setoff, counterclaim, recoupment, defense or other right that such
Lender or the Borrower may have against the Swingline Lender, the Borrower or
any other Person for any reason whatsoever, (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

2.5 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee for the period from and
including the date hereof to the last day of the Revolving Commitment Period,
computed at the Commitment Fee Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on each Fee Payment Date, commencing on the first
such date to occur after the date hereof. For the avoidance of doubt, each
Lender’s Revolving Commitment shall be deemed to be in effect for purposes of
this Section 2.5(a) regardless of the occurrence and continuance of a Trigger
Event or an Adjusted Trigger Event except with respect to any of such Revolving
Commitment that has been permanently and irrevocable terminated pursuant to the
terms hereof.

 

-35-



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.6 Termination or Reduction of Revolving Commitments. Subject to
Section 2.22(b), the Borrower shall have the right, upon not less than three
(3) Business Days’ notice to the Administrative Agent, to terminate the
Revolving Commitments or, from time to time, to reduce the amount of the
Revolving Commitments; provided that no such termination or reduction of
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, either (a) the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments or (b) the aggregate amount of the Revolving
Extensions of Credit with respect to any Class outstanding at such time would
exceed the aggregate amount of the Revolving Commitments then in effect with
respect to such Class. Any such notice may state that such notice is conditioned
upon the occurrence or non-occurrence of any event specified therein (including
the effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
such reduction shall be in an amount equal to $3,000,000, or a whole multiple of
$1,000,000 in excess thereof, and shall reduce permanently the Revolving
Commitments then in effect either (i) ratably among Classes or (ii) if not
inconsistent with the Extension Amendment relating to Extended Commitments,
first to the Revolving Commitments with respect to any Existing Commitments and
second to such Extended Commitments; provided that, with respect to the
Revolving Commitments of any Class, any such termination or reduction shall
apply ratably to the Revolving Commitment of each Lender of such Class.

2.7 Repayment of Loans; Source of Funds; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan of such
Lender on the applicable Revolving Termination Date.

(b) None of the funds or assets of the Borrower that are used to pay any amount
due on the Loans, Reimbursement Obligations or any other amounts due under this
Agreement shall constitute funds obtained from transactions with or relating to
Designated Persons or countries which are the subject of Sanctions.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such lending office of such Lender from time to
time under this Agreement.

(d) The Administrative Agent shall maintain the Register pursuant to
Section 10.6(b)(iv), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is a Revolving Loan or a Swingline Loan, the Type
and Class of each Loan made and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender, the Swingline Lender or the Administrative
Agent hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

(e) The entries made in the Register and accounts and subaccounts maintained
pursuant to paragraphs (c) and (d) of this Section 2.7 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded;

 

-36-



--------------------------------------------------------------------------------

provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower in accordance
with the terms of this Agreement.

(f) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 10.6) be represented by one or more promissory notes in such
form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

2.8 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three (3) Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, on such
Business Day, in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans or ABR
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.19. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid. Partial prepayments of Revolving Loans shall be in
an amount equal to (x) in the case of ABR Loans, $500,000 or a whole multiple of
$100,000 in excess thereof and (y) in the case of Eurodollar Loans, $3,000,000
or a whole multiple of $1,000,000 in excess thereof. Partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple thereof. Each prepayment pursuant to this Section 2.8 shall be
allocated pro rata to all Lenders according to their respective Revolving
Percentages.

2.9 Mandatory Prepayments and Commitment Reductions. (a) If for any reason the
Total Revolving Extensions of Credit at any time exceed the Total Revolving
Commitments then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an amount not less than the applicable
Minimum Collateral Amount multiplied by such excess amount; provided, however,
that, subject to Section 2.24(a), the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.9(a) unless after
the prepayment in full of the Loans, Total Revolving Extensions of Credit exceed
the Total Revolving Commitments then in effect.

(b) If on any date a Trigger Event has occurred and is continuing, the Borrower
shall prepay Loans and Cash Collateralize the L/C Obligations as set forth in
Section 2.25(b).

(c) The application of any prepayment pursuant to Section 2.9 shall be made,
first, to ABR Loans and, second, to Eurodollar Loans. Each prepayment of the
Loans under Section 2.9 (except in the case of Revolving Loans that are ABR
Loans and Swingline Loans) shall be accompanied by accrued interest to the date
of such prepayment on the amount prepaid. Each prepayment and Revolving
Commitment reduction shall be allocated pro rata to all Lenders according to
their respective Revolving Percentages.

 

-37-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 2.9, mandatory
prepayments in an aggregate amount not to exceed $100,000 in any one fiscal year
shall not be required to the extent that if, following such repayment, any Loan
Party would have insufficient funds to make a REIT Distribution.

2.10 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 11:00 A.M., New
York City time, on the Business Day preceding the proposed conversion date,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender of the applicable Class thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such when any Event of Default has occurred and is
continuing, and provided, further, that if the Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender of the applicable Class thereof.

2.11 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $3,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.

2.12 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) If all or a portion of the principal amount of, or any interest payable on,
any Loan or Reimbursement Obligation or any commitment fee or other amount
payable hereunder or under any Loan Document shall not be paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum equal to (x) in the case of the Loans, the
rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% or (y) in the case of any other amount, the
rate applicable to ABR Loans plus 2%, in each case, from the date of such
non-payment until such amount is paid in full (after as well as before
judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 

-38-



--------------------------------------------------------------------------------

2.13 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate or the Federal Funds Effective Rate,
the interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12(a).

2.14 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority in
Interest of any Class that the Eurodollar Rate determined or to be determined
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans with respect to such Class requested to
be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans with respect to such Class that were to have been converted on the
first day of such Interest Period to Eurodollar Loans shall be continued as ABR
Loans and (z) any outstanding Eurodollar Loans with respect to such Class shall
be converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans with respect to such Class shall be made or continued as such,
nor shall the Borrower have the right to convert Loans to Eurodollar Loans with
respect to such Class.

2.15 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder and each payment by the Borrower on account of any
commitment fee shall be made pro rata according to the respective Revolving
Percentages of the Lenders. Any reduction of the Revolving Commitments of the
Lenders shall be made pro rata according to the respective Revolving Percentages
of the relevant Lenders except to the extent that this Agreement provides for
reductions to be disproportionately allocated to a group of Lenders with respect
to a particular Class pursuant to Section 2.6, in which case each reduction
shall be allocated to the Lenders in such Class pro rata according to the
respective Revolving Percentages of the relevant Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of the Revolving Loans shall be made pro rata according to the
respective outstanding principal

 

-39-



--------------------------------------------------------------------------------

amounts of the Revolving Loans then held by the Lenders. Each payment of
interest on the Revolving Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Loans then held by the
Lenders, except to the extent that this Agreement provides that different
Classes of Revolving Loans shall have different Applicable Margins, in which
case each payment shall be allocated to the Lenders in such Class pro rata
according to the respective Revolving Percentages of the relevant Lenders.

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 9.7. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrower.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 

-40-



--------------------------------------------------------------------------------

2.16 Sharing of Payments by Lenders. (a) If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in L/C
Obligations or Swingline Loans held by it resulting in such Lender receiving
payment of a proportion of the aggregate amount of such Loans or participations
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in the L/C Obligations and
Swingline Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.24 or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.17 Change in Law. (a) If any Change in Law shall:

(i) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii) impose, modify or hold applicable any reserve, special deposit, compulsory
loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Recipient
that is not otherwise included in the determination of the Eurodollar Rate; or

(iii) impose on such Recipient any other condition;

and the result of any of the foregoing is to increase the cost to such
Recipient, by an amount that such Recipient deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans or issuing or
participating in Letters of Credit, or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall promptly pay such
Recipient, upon its demand, any additional amounts necessary to compensate such
Recipient for such increased cost or reduced amount receivable. If any Recipient
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.

 

-41-



--------------------------------------------------------------------------------

(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy or liquidity or in the interpretation or application thereof or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) from any Governmental Authority made subsequent to the
date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such Change in
Law (taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

2.18 Taxes. (a) Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.18) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

(c) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.18, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) The Loan Parties shall jointly and severally indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.18) payable or paid by

 

-42-



--------------------------------------------------------------------------------

such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.6(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 2.18(e).

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.18(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

-43-



--------------------------------------------------------------------------------

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the

 

-44-



--------------------------------------------------------------------------------

Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.18 (including by the payment of additional amounts
pursuant to this Section 2.18), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.18 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 2.18(g) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.18(g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 2.18(g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Each party’s obligations under this Section 2.18 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the Swingline Commitments and the repayment, satisfaction or
discharge of all Obligations under any Loan Document.

(i) For purposes of this Section 2.18, the term “Lender” includes the Issuing
Lender and the Swingline Lender.

2.19 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable

 

-45-



--------------------------------------------------------------------------------

period with leading banks in the interbank eurodollar market. A certificate as
to any amounts payable pursuant to this Section submitted to the Borrower by any
Lender shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder for a period of 180 days.

2.20 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.17 or 2.18 with respect to
such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that in the sole judgment of such
Lender, such designation (i) would eliminate or reduce amounts payable pursuant
to Section 2.17 or 2.18, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed costs or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation.

2.21 Replacement of Lenders. If any Lender (a) is entitled to additional
compensation under Section 2.17 or 2.18, (b) becomes a Defaulting Lender or
(c) does not consent to any proposed amendment, supplement, modification,
consent or waiver of any provision of this Agreement or any other Loan Document
that requires the consent of each of the Lenders or each of the Lenders affected
thereby (so long as the consent of the Required Lenders has been obtained), the
Borrower, at its sole expense and effort, may cause such Lender to (and, if the
Borrower so demands, such Lender shall) assign all of its rights and obligations
under this Agreement to one or more replacement financial institutions; provided
that (i) such replacement does not conflict with any Requirement of Law, (ii) in
the case of any such replacement resulting from a claim for compensation under
Section 2.17 or payments required to be made pursuant to Section 2.18, such
assignment will result in a reduction in such compensation or payments,
(iii) the replacement financial institution shall purchase, at par, all Loans
and other amounts owing to such replaced Lender on or prior to the date of
replacement, (iv) the Borrower shall be liable to such replaced Lender under
Section 2.19 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(v) the replacement financial institution shall be reasonably satisfactory to
the Administrative Agent, the Swingline Lender and the Issuing Lender (such
consent not to be unreasonably withheld), (vi) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 10.6, (vii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.17 or 2.18, as the case may be, and (viii) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender. A Lender shall
not be required to make any such assignment if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment shall cease to apply.

2.22 Increase Option; Extension Options; Repricing Option.

(a) Increase Option. The Borrower may, by written notice to the Administrative
Agent, from time to time prior to the Revolving Termination Date elect to
increase the Revolving Commitments in an amount equal to $5,000,000, or a whole
multiple thereof, so long as, after giving effect thereto, the Total Revolving
Commitments would not exceed $350,000,000. The Borrower may arrange for any such
increase to be provided by one or more Lenders (each Lender so agreeing to an
increase in its Revolving Commitment, an “Increasing Lender”), and/or by one or
more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, a “New Lender”), increasing their
existing Revolving Commitments or extending Revolving Commitments, as the case
may be; provided, that (i) the amount of increased Revolving Commitment of each
Increasing Lender and each New Lender shall be subject to the approval of the
Borrower, the Administrative Agent,

 

-46-



--------------------------------------------------------------------------------

the Issuing Lender and the Swingline Lender and (ii)(A) in the case of an
Increasing Lender, the Loan Parties, the Administrative Agent, the Issuing
Lender, the Swingline Lender and such Increasing Lender shall have executed an
Increasing Lender Agreement and (B) in the case of a New Lender, the Loan
Parties, the Administrative Agent, the Issuing Lender, the Swingline Lender and
such New Lender shall have executed a New Lender Agreement. No consent of any
Lender (other than the Lenders participating in such increase) shall be required
for any increase in Revolving Commitments pursuant to this Section 2.22(a).
Increases in and new Revolving Commitments created pursuant to this
Section 2.22(a) shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or New Lenders, and the
Administrative Agent shall notify each Lender thereof. Notwithstanding the
foregoing, no increase in the Revolving Commitments (or in the Revolving
Commitment of any Lender) shall become effective under this paragraph unless, on
the proposed date of the effectiveness of such increase, (v) no Default, Event
of Default, Trigger Event or Adjusted Trigger Event shall have occurred and be
continuing or would result after giving effect to such increase, (w) the Debt
Yield and Adjusted Debt Yield shall each be equal to or in excess of 12.0% (on a
pro forma basis taking into account such increase) before and after giving
effect to such increase and the Administrative Agent shall have received a
certificate dated such date and executed by a Responsible Officer of the
Borrower showing compliance with such requirement in form and substance
reasonably acceptable to the Administrative Agent, (x) the Borrower shall have
paid all fees and other amounts (including, without limitation, pursuant to
Section 10.5) due and payable by the Borrower in connection with such increase,
(y) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as the date of such increase, before and after giving effect to
such increase, as if made on and as of such date, and (z) the Administrative
Agent shall have received (1) documents consistent with those delivered on the
Closing Date as to the corporate power and authority of the Loan Parties to
enter into the Increasing Lender Agreement and/or New Lender Agreement, as
applicable, and to continue perform their obligations under the Loan Documents
and (2) the Borrower shall have delivered or caused to be delivered customary
legal opinions as reasonably requested by the Administrative Agent in connection
with any such transaction. On the effective date of any such increase in the
Revolving Commitments, (i) each relevant Increasing Lender and New Lender shall
make available to the Administrative Agent, for the benefit of the other
Lenders, such amounts in immediately available funds as the Administrative Agent
shall determine as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Revolving Percentage of such outstanding Revolving Loans, (ii) the
Borrower shall be deemed to have repaid and reborrowed all outstanding Revolving
Loans as of the date of any increase in the Revolving Commitments (with such
reborrowing to consist of the Types of Revolving Loans, with related Interest
Periods if applicable, specified in a notice delivered by the Borrower, in
accordance with the requirements of Section 2.2) and (iii) the participations in
outstanding Letters of Credit and Swingline Loans shall be adjusted to reflect
the then-applicable Revolving Percentage of each of the Lenders. The Borrower
shall, in connection with any deemed payments made pursuant to clause (ii) of
the immediately preceding sentence, (1) pay all accrued unpaid interest on the
amount deemed prepaid and (2) in respect of each Eurodollar Loan, pay all
breakage indemnification amounts pursuant to the provisions of Section 2.19 if
the deemed payment occurs other than on the last day of the related Interest
Periods. Nothing contained in this Section 2.22(a). shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Revolving Commitment hereunder at any time.

(b) Extension Options. (i) The Borrower may, by written notice to the
Administrative Agent (such notice, an “Initial Extension Notice”) not earlier
than 60 days prior and not later than 30 days prior to the Initial Revolving
Termination Date, elect to extend the Initial Revolving Termination Date for an
additional twelve (12) months, subject to the terms of this Section 2.22(b). The
Administrative Agent shall distribute any such Extension Notice promptly to the
Lenders following its receipt thereof. As conditions precedent to such
extension, the Borrowers shall, on or prior to the Initial Revolving Termination
Date, satisfy each of the following requirements for such extension to become
effective:

(A) the Administrative Agent shall have received an Initial Extension Notice
within the period required under clause (i) above;

 

-47-



--------------------------------------------------------------------------------

(B) on the date of such Initial Extension Notice and both immediately before and
immediately after giving effect to such extension of the Revolving Termination
Date, no Default, Event of Default, Trigger Event or Adjusted Trigger Event
shall have occurred and be continuing;

(C) the Borrower shall have paid to the Administrative Agent, for the account of
each Lender, an extension fee in an amount equal to 0.25% of the Revolving
Commitment of such Lender on the Initial Revolving Termination Date; and

(D) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the date of such extension, before and after giving effect
to such extension, as if made on and as of such date.

(ii) The Borrower may, from time to time, request that all or a portion of the
Revolving Commitments existing at the time of such request (each, an “Existing
Commitment”, and Loans related thereto, “Existing Loans”) of any Class (an
“Existing Class”) be converted to extend the termination date thereof and the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of such Existing Loans (any such Existing Loans
which have been so extended, “Extended Loans”, and any such Existing Commitments
so extended, “Extended Commitments”), provided that any such extension may only
be requested after exercise of an extension pursuant to Section 2.22(b)(i) or
after the date such extension may no longer be requested. Prior to entering into
any Extension Amendment with respect to any Extended Commitments, the Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders of the applicable Existing Class and which
such request shall be offered equally to all such Lenders) (an “Extension
Request”) setting forth the proposed terms of the Extended Commitments to be
established thereunder, which terms shall be identical to the Revolving
Commitments of the Existing Class from which they are to be extended except that
(w) the scheduled final termination date of such Extended Commitments may be
delayed to later dates than the scheduled final termination date of such
Existing Class, (x) (A) the interest rates, interest margins, rate floors and
upfront fees with respect to the Extended Commitment may be different than those
for the Existing Commitments and/or (B) additional fees may be payable to the
Lenders providing such Extended Commitments in addition to or in lieu of any of
the items contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Extension Amendment, (y) (A) the undrawn revolving
commitment fee rate with respect to such Extended Commitments may be different
than such rate for such Existing Commitments and (B) the Extension Amendment may
provide for other covenants and terms that apply to any period after the latest
Revolving Termination Date in effect prior to giving effect to such Extension
Amendment, and (z) the terms of any Extended Commitments may also contain other
differences from the Existing Class from which they are to be extended as are
approved by the Administrative Agent, acting reasonably, so long as such
differences are not material and not adverse to the Lenders of such Existing
Class; provided that, notwithstanding anything to the contrary in this
Section 2.22(b) or otherwise, (1) the borrowing and repayment (other than in
connection with a permanent repayment and termination of commitments as set
forth in Section 2.6,

 

-48-



--------------------------------------------------------------------------------

treatment of which may be agreed between the Borrower and the Lenders relating
to an Extension Series, or upon the Revolving Termination Date of a Class of
Revolving Commitments) of Loans with respect to any Extended Commitments shall
be made on a pro rata basis with any borrowings and repayments of the Existing
Loans of the Class of Existing Commitments from which they were extended (the
mechanics for which may be implemented through the applicable Extension
Amendment and may include technical changes related to the borrowing,
replacement letter of credit and swingline procedures of such Class of Existing
Commitments) and (2) assignments and participations of Extended Commitments and
Extended Loans shall be governed by the same assignment and participation
provisions applicable to Existing Classes set forth in Section 10.6. No Lender
shall have any obligation to agree to have any of its Revolving Commitments of
any Existing Class converted into Extended Commitments pursuant to any Extension
Request. Any Extended Commitments of any Extension Series shall constitute a
separate Class of Revolving Commitments from the Existing Class from which they
were converted and from any other Existing Commitments.

(iii) The Borrower shall provide the applicable Extension Request at least ten
(10) Business Days prior to the date on which Lenders under the applicable
Existing Class or Existing Classes are requested to respond, and shall agree to
such procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably, to accomplish the purpose
of this Section 2.22(b). Any Lender (an “Extending Lender”) wishing to have all
or a portion of its Revolving Commitments of the Existing Class or Existing
Classes subject to such Extension Request converted into Extended Commitments
shall notify the Administrative Agent (an “Extension Election”) on or prior to
the date specified in such Extension Request of the amount of its Revolving
Commitments of the Existing Class or Existing Classes subject to such Extension
Request that it has elected to convert into Extended Commitments (subject to any
minimum denomination requirements imposed by the Administrative Agent); provided
that if any Lenders of an Existing Class fail to respond, such Lenders will be
deemed to have declined to extend their Revolving Commitments. In the event that
the aggregate amount of Revolving Commitments of the Existing Class or Existing
Classes subject to Extension Elections exceeds the amount of Extended
Commitments requested pursuant to the Extension Request, Revolving Commitments
of the Existing Class or Existing Classes subject to Extension Elections shall
be converted to Extended Commitments on a pro rata basis based on the amount of
Revolving Commitments included in each such Extension Election (subject to
rounding). Notwithstanding the conversion of any Existing Commitment into an
Extended Commitment, such Extended Commitment shall be treated identically to
all other Revolving Commitments for purposes of the obligations of a Lender in
respect of Swingline Loans under Section 2.4 and Letters of Credit under
Section 3, except that the applicable Extension Amendment may provide that the
date on which the Swingline Loan has to be repaid and/or the last day for
issuing Letters of Credit may be extended and the related obligations to make
Swingline Loans and issue Letters of Credit may be continued (pursuant to
mechanics to be specified in the applicable Extension Amendment) so long as the
Swingline Lender and/or the Issuing Lender, as applicable, have consented to
such extensions (it being understood that no consent of any other Lender shall
be required in connection with any such extension).

(iv) Extended Commitments shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.22(b)(iv) and
notwithstanding anything to the contrary set forth in Section 10.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Commitments established thereby) executed by the Loan Parties,
the Administrative Agent and the Extending Lenders. No Extension Amendment shall
provide for any tranche of Extended Commitments in an aggregate principal

 

-49-



--------------------------------------------------------------------------------

amount that is less than $25,000,000. Notwithstanding anything to the contrary
in this Section 2.22(b) and without limiting the generality or applicability of
Section 10.1 to any Section 2.22(b) Additional Amendments, any Extension
Amendment may provide for additional terms and/or additional amendments other
than those referred to or contemplated above (any such additional amendment, a
“Section 2.22(b) Additional Amendment”) to this Agreement and the other Loan
Documents; provided that such Section 2.22(b) Additional Amendments are within
the requirements of Section 2.22(b)(ii) and do not become effective prior to the
time that such Section 2.22(b) Additional Amendments have been consented to
(including, without limitation, pursuant to consents applicable to holders of
any Extended Commitments provided for in any Extension Amendment) by such of the
Lenders, Loan Parties and other parties (if any) as may be required in order for
such Section 2.22(b) Additional Amendments to become effective in accordance
with Section 10.1. Such Extension Amendment shall provide that each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of the
date of such extension, before and after giving effect to such extension, as if
made on and as of such date. In connection with any Extension Amendment, the
Borrower shall deliver an opinion of counsel reasonably acceptable to the
Administrative Agent (i) as to the enforceability of such Extension Amendment,
this Agreement as amended thereby, and such of the other Loan Documents (if any)
as may be amended thereby (in the case of such other Loan Documents as
contemplated by the immediately preceding sentence), (ii) to the effect that
such Extension Amendment, including the Extended Commitments provided for
therein, does not conflict with or violate the terms and provisions of
Section 10.1 of this Agreement and (iii) covering such other matters as the
Administrative Agent may reasonably request in connection therewith.

(c) Repricing Option. (i) The Borrower may at any time and from time to time
request that the Applicable Margin be modified. In order to modify the
Applicable Margin pursuant to this Section, the Borrower shall provide a notice
to the Administrative Agent (who shall provide a copy of such notice to each of
the Lenders) (a “Repricing Request”) setting forth the proposed new Applicable
Margin to be established. No Lender shall have any obligation to agree to
continue to have Revolving Commitments under this Agreement to which the new
Applicable Margin shall apply.

(ii) The Borrower shall provide the applicable Repricing Request at least ten
(10) Business Days prior to the date on which Lenders are requested to respond,
and shall agree to such procedures, if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably, to
accomplish the purpose of this Section 2.22(c). Any Lender (an “Accepting
Lender”) wishing to have all or a portion of its Revolving Commitments subject
to such Repricing Request shall notify the Administrative Agent (a “Repricing
Election”) on or prior to the date specified in such Repricing Request of the
amount of its Revolving Commitments that it has elected to continue subject to
the new Applicable Margin (the “Repriced Commitments”); provided that if any
Lenders fail to respond, such Lenders will be deemed to have declined to
continue their Revolving Commitments. In the event that the aggregate amount of
Repriced Commitments is less than the Total Revolving Commitments as then in
effect, the Borrower may arrange for any such shortfall to be provided by one or
more Lenders (each Lender so agreeing to an increase in its Revolving
Commitment, an “Increasing Repriced Lender”), and/or by one or more new banks,
financial institutions or other entities (each such new bank, financial
institution or other entity, a “New Repriced Lender”), increasing their existing
Revolving Commitments or extending Revolving Commitments, as the case may be;
provided, that (A) the amount of increased Revolving Commitment of each
Increasing Repriced Lender and each New Repriced Lender shall be subject to the
approval of the Borrower, the Administrative Agent, the Issuing Lender and the
Swingline Lender and (B)(1) in the case of an Increasing Repriced Lender, the
Loan Parties, the Administrative Agent, the Issuing Lender, the Swingline

 

-50-



--------------------------------------------------------------------------------

Lender and such Increasing Repriced Lender shall have executed an Increasing
Lender Agreement and (2) in the case of a New Repriced Lender, the Loan Parties,
the Administrative Agent, the Issuing Lender, the Swingline Lender and such New
Repriced Lender shall have executed a New Lender Agreement. No consent of any
Lender (other than the Lenders participating in such repricing) shall be
required for any change in the Applicable Margin pursuant to this
Section 2.22(c).

(iii) The modification of the definition of Applicable Margin shall be
established pursuant to an amendment (an “Repricing Amendment”) to this
Agreement (which notwithstanding anything to the contrary set forth in
Section 10.1, shall not require the consent of any Lender other than the
Accepting Lenders, Increasing Repriced Lenders and New Repriced Lenders)
executed by the Loan Parties, the Administrative Agent, the Accepting Lenders,
the Increasing Repriced Lenders and the New Repriced Lenders. No such Repricing
Amendment shall become effective unless (w) no Default, Event of Default,
Trigger Event or Adjusted Trigger Event shall have occurred and be continuing or
would result after giving effect to such increase, (x) the Borrower shall have
paid all fees and other amounts (including, without limitation, pursuant to
Section 10.5) due and payable by the Borrower in connection with such Repricing
Amendment, (y) each of the representations and warranties made by any Loan Party
in or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the date of such Repricing Amendment, before and after
giving effect to such Repricing Amendment, as if made on and as of such date and
(z) the Administrative Agent shall have received (1) documents consistent with
those delivered on the Closing Date as to the corporate power and authority of
the Loan Parties to enter into the Repricing Amendment, Increasing Lender
Agreement and New Lender Agreement, as applicable, and to continue perform their
obligations under the Loan Documents and (2) the Borrower shall have delivered
or caused to be delivered customary legal opinions as reasonably requested by
the Administrative Agent in connection with any such transaction, including
(i) as to the enforceability of such Repricing Amendment, this Agreement as
amended thereby, and such of the other Loan Documents (if any) as may be amended
thereby (in the case of such other Loan Documents as contemplated by the
immediately preceding sentence), (ii) to the effect that such Repricing
Amendment does not conflict with or violate the terms and provisions of
Section 10.1 of this Agreement and (iii) covering such other matters as the
Administrative Agent may reasonably request in connection therewith.

(iv) On the effective date of any Repricing Amendment, (A) the Revolving
Commitments of any Lender that is not an Accepting Lender with respect to such
Repricing Amendment shall be permanently reduced to zero and terminated,
(B) each relevant Accepting Lender, Increasing Repriced Lender and New Repriced
Lender shall make available to the Administrative Agent, for the benefit of the
other Lenders, such amounts in immediately available funds as the Administrative
Agent shall determine as being required in order to cause, after giving effect
to such Repricing Amendment and the use of such amounts to make payments to such
other Lenders, each Lender’s portion of the outstanding Revolving Loans of all
the Lenders to equal its Revolving Percentage of such outstanding Revolving
Loans (including, for the avoidance of doubt, the repayment in full of the
principal on the Loans of any Lender that is not an Accepting Lender), (C) to
the extent that the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments after giving effect to any Repricing Amendment, the
Borrower shall immediately prepay Loans and/or Cash Collateralize the L/C
Obligations in an amount not less than the applicable Minimum Collateral Amount
multiplied by such excess amount, (D) the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
Repricing Amendment (with such reborrowing to consist of the Types of Revolving
Loans, with related Interest Periods if applicable, specified in a notice

 

-51-



--------------------------------------------------------------------------------

delivered by the Borrower, in accordance with the requirements of Section 2.2)
and (E) the participations in outstanding Letters of Credit and Swingline Loans
shall be adjusted to reflect the then-applicable Revolving Percentage of each
Lenders. The deemed payments made pursuant to clause (D) of the immediately
preceding sentence shall be accompanied by (1) payment of all accrued interest
on the amount prepaid and, in respect of each Eurodollar Loan, shall be subject
to indemnification by the Borrower pursuant to the provisions of Section 2.19 if
the deemed payment occurs other than on the last day of the related Interest
Periods and (2) payment of all other amounts owed to any Lender that is not an
Accepting Lender hereunder and under the other Loan Documents.

(v) Nothing contained in this Section 2.22(c) shall constitute, or otherwise be
deemed to be, a commitment on the part of any Lender to increase its Revolving
Commitment hereunder at any time.

2.23 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or to the Swingline Lender
hereunder; third, to Cash Collateralize the Issuing Lender’s Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.24; fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.24; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lender or the Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the Issuing Lender or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or with respect to drawings made under Letters of
Credit in respect of which such Defaulting Lender has

 

-52-



--------------------------------------------------------------------------------

not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and the amount of such drawings owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or the amount of such drawings owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Revolving Commitments without giving effect to Section 2.23(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.23(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
fees under Section 2.5(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive fees under
Section 3.3(a) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Revolving Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.24.

(C) With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the Issuing Lender and the
Swingline Lender, as applicable, the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to the Issuing Lender’s or the
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Percentages (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (x) the conditions
set forth in Section 5.2 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Extensions of Credit of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 2.24.

 

-53-



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Revolving
Commitments under the applicable Facility (without giving effect to
Section 2.23(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Lender shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

2.24 Cash Collateral.

(a) Delivery of Cash Collateral. If (i) the Issuing Lender has honored any full
or partial drawing request under any Letter of Credit and such amount has not
been reimbursed pursuant to Section 3.5, (ii) as of the date that is five
(5) Business Days prior to the Revolving Termination Date there are any issued
and outstanding Letters of Credit that have not been Cash Collateralized,
(iii) the Borrower shall be required to provide Cash Collateral pursuant to
Section 8, or (iv) there shall exist a Defaulting Lender, the Borrower shall
immediately (in the case of clause (iii) above), or within one (1) Business Day
following the written request of the Administrative Agent or the Issuing Lender
(with a copy to the Administrative Agent) (in all other cases), provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of clause (iv) above after giving effect to
Section 2.23(a)(iv) and any Cash Collateral provided by the applicable
Defaulting Lender). In addition to the requirements pursuant to clauses
(i) through (iv) above, the Borrower shall provide Cash Collateral in an amount
not less than the applicable Minimum Collateral Amount on the terms and subject
to the conditions set forth in other provisions of this Agreement.

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Lender and the Lenders, and agrees to maintain, a first
priority security interest in all Cash Collateral as security for the
obligations which such Cash Collateral may be applied pursuant to
Section 2.24(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Lender as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender). All Cash Collateral shall be
maintained in a blocked, non-interest-bearing deposit

 

-54-



--------------------------------------------------------------------------------

account at the Administrative Agent. The Borrower shall pay on demand therefor
from time to time all customary account opening, activity and other
administrative charges in connection with the maintenance and disbursement of
Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender’s Fronting Exposure or to secure
other obligations shall no longer be required to be held as Cash Collateral
pursuant to this Section 2.24 following (i) the elimination of the applicable
Fronting Exposure or other obligations giving rise thereto (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.23 the Person
providing Cash Collateral and the Issuing Lender may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations.

2.25 Trigger Event.

(a) In the event that a Trigger Event, Default or Event of Default has occurred
and is continuing:

(i) the Revolving Commitments and the Revolving Commitment Period shall be
suspended and none of the Administrative Agent, the Issuing Lender, the
Swingline Lender or any Lender shall make an extension of credit hereunder; and

(ii) the Administrative Agent shall direct the Conditional Controlled Account
Bank to transfer any amounts on deposit in the Conditional Controlled Account,
or any amounts that are deposited in the Conditional Controlled Account during
such period, to the Account.

(b) In the Event that a Trigger Event or an Event of Default has occurred and is
continuing, the Administrative Agent is authorized by the Borrower and shall
apply the amounts on deposit in the Account from time to time and all cash
distributions from any of the Borrower’s direct or indirect Subsidiaries on and
after the occurrence of a Trigger Event or an Event of Default, in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting accrued and
unpaid fees (including pursuant to Sections 2.5 and 3.3), interest on the Loans,
L/C Obligations and other Obligations, indemnities and other amounts (other than
principal) payable to the Lenders, the Swingline Lender and the Issuing Lender
(including fees, charges and disbursements of counsel to the respective Lenders,
the Swingline Lender and the Issuing Lender), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

-55-



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations, ratably among the Lenders,
the Swingline Lender and the Issuing Lender in proportion to the respective
amounts described in this clause Third held by them; and

Fourth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower in an amount not less than the Minimum Collateral
Amount.

(c) In the Event that a Trigger Event or an Event of Default has occurred and is
continuing, the Borrower shall cause each of its direct and indirect
Subsidiaries to make the maximum amount of cash distributions to its respective
parent entity that it is not prohibited from making under the terms of the
Subsidiary Loan Documents directly into the Account;

(d) Notwithstanding the foregoing in this Section 2.25:

(i) the Loan Parties may request, and the Administrative Agent will comply with
any such request, for withdrawals from the Account and the Conditional
Controlled Account, in an amount not to exceed $100,000 per annum in the
aggregate, for the purposes of making REIT Distributions; and

(ii) as long as no Trigger Event, Default or Event of Default has occurred and
is continuing, the Administrative Agent shall direct that all amounts in the
Account be remitted to the Conditional Controlled Account.

2.26 Adjusted Trigger Event.

(a) In the event that an Adjusted Trigger Event, Default or Event of Default has
occurred and is continuing:

(i) the Revolving Commitments and the Revolving Commitment Period shall be
suspended and none of the Administrative Agent, the Issuing Lender, the
Swingline Lender or any Lender shall have any obligation to make an extension of
credit hereunder; and

(ii) the Administrative Agent shall direct the Conditional Controlled Account
Bank to transfer any amounts on deposit in the Conditional Controlled Account,
or any amounts that are deposited in the Conditional Controlled Account during
such period, to the Account.

(b) In the event that an Adjusted Trigger Event or an Event of Default has
occurred and is continuing, the Administrative Agent is authorized by the
Borrower and shall apply the amounts on deposit in the Account from time to time
and all cash distributions from any of the Borrower’s direct or indirect
Subsidiaries on and after the occurrence of an Adjusted Trigger Event or an
Event of Default, in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting accrued and
unpaid fees (including pursuant to Sections 2.5 and 3.3), interest on the Loans,
L/C Obligations

 

-56-



--------------------------------------------------------------------------------

and other Obligations, indemnities and other amounts (other than principal)
payable to the Lenders, the Swingline Lender and the Issuing Lender (including
fees, charges and disbursements of counsel to the respective Lenders, the
Swingline Lender and the Issuing Lender), ratably among them in proportion to
the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations, ratably among the Lenders,
the Swingline Lender and the Issuing Lender in proportion to the respective
amounts described in this clause Third held by them; and

Fourth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower in an amount not less than the Minimum Collateral
Amount.

(c) In the Event that an Adjusted Trigger Event or an Event of Default has
occurred and is continuing, the Borrower shall cause each of its direct and
indirect Subsidiaries to make the maximum amount of cash distributions to its
respective parent entity that it is not prohibited from making under the terms
of the Subsidiary Loan Documents directly into the Account;

(d) Notwithstanding the foregoing in this Section 2.26:

(i) the Loan Parties may request, and the Administrative Agent will comply with
any such request, for withdrawals from the Account and the Conditional
Controlled Account, in an amount not to exceed $100,000 per annum in the
aggregate, for the purposes of making REIT Distributions; and

(ii) as long as no Adjusted Trigger Event, Default or Event of Default has
occurred and is continuing, the Administrative Agent shall direct that all
amounts in the Account be remitted to the Conditional Controlled Account.

2.27 Adjusted Trigger Event – Mandatory Prepayment. (a) If on any date an
Adjusted Trigger Event has occurred and is continuing, the Borrower shall prepay
Loans and Cash Collateralize the L/C Obligations as set forth in
Section 2.25(b).

(b) The application of any prepayment pursuant to Section 2.27 shall be made in
accordance with the terms of Section 2.9(c).

(c) Notwithstanding anything to the contrary in this Section 2.27, mandatory
prepayments in an aggregate amount not to exceed $100,000 in any one fiscal year
shall not be required to the extent that if, following such repayment, any Loan
Party would have insufficient funds to make a REIT Distribution.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for the
account of the Borrower on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue any Letter of
Credit if, after

 

-57-



--------------------------------------------------------------------------------

giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero. Each Letter of Credit shall (i) be denominated in
Dollars and (ii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) the date that is five (5) Business Days prior to
the Revolving Termination Date, provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in
clause (y) above).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if (i) such issuance would conflict with, or cause the Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law or (ii) any Lender is at that time a Defaulting Lender, unless the
Issuing Lender has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the Issuing Lender (in its sole discretion) with the
Borrower or such Lender to eliminate the Issuing Lender’s actual or potential
Fronting Exposure (after giving effect to Section 2.23(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three (3) Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans, shared ratably among the Lenders and
payable quarterly in arrears on each Fee Payment Date after the issuance date.

(b) In addition, the Borrower shall pay to the Issuing Lender for its own
account a fronting fee at a rate separately agreed between the Borrower and the
Issuing Lender on the undrawn and unexpired amount of each Letter of Credit,
payable quarterly in arrears on each Fee Payment Date after the issuance date.

(c) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each

 

-58-



--------------------------------------------------------------------------------

L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Revolving Percentage in the Issuing Lender’s obligations
and rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant agrees with
the Issuing Lender that, if a draft is paid under any Letter of Credit for which
the Issuing Lender is not reimbursed in full by the Borrower in accordance with
the terms of this Agreement (or in the event that any reimbursement received by
the Issuing Lender shall be required to be returned by it at any time), such L/C
Participant shall pay (and the Administrative Agent may apply Cash Collateral
provided for this purpose) to the Issuing Lender upon demand at the Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Percentage of the amount that is not so reimbursed (or
is so returned). Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against the Issuing Lender, the Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three (3) Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three (3) Business Days after the date such payment is due,
the Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans. A certificate of the Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any Taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time, on (i) the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the

 

-59-



--------------------------------------------------------------------------------

Borrower receives such notice. Each such payment shall be made to the Issuing
Lender at its address for notices referred to herein in Dollars and in
immediately available funds. Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (x) until the Business Day next succeeding the date of the relevant
notice, Section 2.12(b) and (y) thereafter, Section 2.12(c).

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Loan Parties hereby jointly and severally represent and warrant to the
Administrative Agent and each Lender that:

4.1 Financial Condition. The financial statements delivered pursuant to
Section 5.1(b) presents fairly, in all material respects, the consolidated
financial condition of the Borrower and its Subsidiaries or the Parent and its
Subsidiaries, as applicable, as of the date of each such financial statement.
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved, subject to year-end audit adjustments.

 

-60-



--------------------------------------------------------------------------------

4.2 No Change. Since December 31, 2012, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing (to the extent such concept is applicable
in the relevant jurisdiction) under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged except for where failure to do so
could not reasonable be expected to have a Material Adverse Effect, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law except to the extent that the failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect. Each Loan Document
has been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any material Contractual Obligation of any Group Member and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Collateral
Documents).

4.6 Litigation. No action, suit, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any Loan
Party, threatened against or affecting any Loan Party or any of their respective
Subsidiaries or against any of their respective property as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

4.7 No Default. No Default or Event of Default has occurred and is continuing.

4.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, and none of such property
is subject to any Lien except as permitted by Section 7.3.

 

-61-



--------------------------------------------------------------------------------

4.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted, except to the extent that could not reasonably be expected to have a
Material Adverse Effect. No material claim has been asserted and is pending by
any Person challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property, nor does any Loan
Party know of any valid basis for any such claim. The use of Intellectual
Property by each Group Member does not infringe on the rights of any Person
except to the extent that could not reasonably be expected to have a Material
Adverse Effect.

4.10 Taxes. Borrower is treated as a “real estate investment trust” as defined
in Section 856 of the Code for U.S. federal income tax purposes. Each Group
Member has filed or caused to be filed all federal, state and other material tax
returns and reports that are required to have been filed and has paid all Taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its property, and all other material Taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no Tax Lien
has been filed, and, to the knowledge of the Loan Parties, no claim is being
asserted, with respect to any such Taxes, fees or other charges.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for the purpose, whether
immediate or ultimate, of “buying” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect or (b) for any purpose that violates the
provisions of the Regulations of the Board.

4.12 ERISA. (a) Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) each Group Member and each
of their respective ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder; (ii) no ERISA Event has
occurred or is reasonably expected to occur; (iii) all amounts required by
applicable law with respect to, or by the terms of, any retiree welfare benefit
arrangement maintained by any Group Member or any ERISA Affiliate or to which
any Group Member or any ERISA Affiliate has an obligation to contribute have
been accrued in accordance with Statement of Financial Accounting Standards
No. 106; and (iv) the present value of all accumulated benefit obligations under
each Pension Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than a
material amount the fair market value of the assets of such Pension Plan
allocable to such accrued benefits, and the present value of all accumulated
benefit obligations of all underfunded Pension Plans (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than a material amount the fair market value of the
assets of all such underfunded Pension Plans.

(b) Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (i) all employer and employee contributions required by
applicable law or by the terms of any Foreign Benefit Arrangement or Foreign
Plan have been made, or, if applicable, accrued in accordance with normal
accounting practices; (ii) the accrued benefit obligations of each Foreign Plan
(based on those assumptions used to fund such Foreign Plan) with respect to all
current and former participants do not exceed the assets of such Foreign Plan;
(iii) each Foreign Plan that is required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities;
and (iv) each such Foreign Benefit Arrangement and Foreign Plan is in compliance
(A) with

 

-62-



--------------------------------------------------------------------------------

all material provisions of applicable law and all material applicable
regulations and published interpretations thereunder with respect to such
Foreign Benefit Arrangement or Foreign Plan and (B) with the terms of such plan
or arrangement.

4.13 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

4.14 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.14
sets forth the name and jurisdiction of incorporation of each Subsidiary of a
Loan Party and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party or any Subsidiary of a Loan Party and
(b) there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than (i) stock options granted to
employees or directors, (ii) directors’ qualifying shares and (iii) springing
member interests held by independent managers) of any nature relating to any
Capital Stock of the Borrower or any Subsidiary.

4.15 Use of Proceeds.

(a) The proceeds of the Revolving Loans and the Swingline Loans, and the Letters
of Credit, shall be used for general corporate purposes; provided, that such
proceeds may not be used to buy back or pay down Indebtedness of any Subsidiary
of the Borrower if (a) a Default or Event of Default has occurred and is
continuing, or (b) the Debt Yield or the Adjusted Debt Yield, as calculated at
the end of the calendar month immediately prior to such buy back or paydown is
less than or equal to the level applicable to such calendar month as set forth
in the definition of “Trigger Event” or “Adjusted Trigger Event” (as applicable)
plus 0.50%.

(b) The Borrower shall not, directly or indirectly, use the proceeds of the
Revolving Loans, Letter of Credit or the Swingline Loans, or request any
Revolving Loan, Swingline Loan or Letter of Credit the proceeds of which will be
used, or loaned, contributed, or otherwise made to any Subsidiary, joint venture
partner or, to the knowledge of the Borrower, other Person (i) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Law, or to fund any activities or business of or with any
Sanctioned Person or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (ii) in any other manner that would
result in a violation of any Anti-Corruption Laws or Sanctions by any party to
this Agreement, with respect to (i) and (ii) to the extent prohibited by
Sanctions or Anti-Corruption Laws.

4.16 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted an unresolved violation of, or
would reasonably be expected to give rise now or in the future to liability
under, any Environmental Law;

(b) no Group Member has received or is aware of any written notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
matters arising under Environmental Laws or compliance with Environmental Laws
with regard to any of the Properties or the business operated by any Group
Member (the “Business”), nor does the Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened;

 

-63-



--------------------------------------------------------------------------------

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that would
reasonably expected to give rise to liability under, any Environmental Law, nor
have any Materials of Environmental Concern been generated, treated, stored or
disposed of at, on or under any of the Properties in violation of, or in a
manner that would reasonably be expected to give rise to liability under, any
applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any judicial decrees, consent decrees,
consent orders, administrative orders or other governmental orders outstanding
under any Environmental Law with respect to the Properties or the Business;

(e) there has been no release or, to the knowledge of the Borrower, threat of
release of Materials of Environmental Concern at or from the Properties, or, to
the knowledge of the Borrower, arising from or related to the operations of any
Group Member in connection with the Properties or otherwise in connection with
the Business, in violation of or in amounts or in a manner that would reasonably
be expected to give rise to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

For purposes of this Section 4.16, “knowledge of the Borrower” includes all
facts disclosed in the Phase I environmental site assessment reports prepared by
EMG in 2012 for the Properties (the “EMG Reports”) to the extent such facts are
specifically and explicitly stated, it being understood by the parties that the
representations and warranties set forth in this Section 4.16 are not being
qualified by matters or conditions which are not included in such specific facts
but are being qualified only by the direct and natural consequences of the
explicit factual disclosures contained in the EMG Reports. For example, the
disclosure of a current or former storage tank does not have the effect of
disclosing contamination which may have leaked from such storage tank unless and
only to the extent that such EMG Report specifically states that the storage
tank leaked contamination.

4.17 Accuracy of Information, etc. All written information contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, other
than projections and information of a general economic or industry nature, is
and will be, when furnished, complete and correct in all material respects and
does not and will not, when furnished, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not misleading in light of the circumstances under
which such statements were or are made. The projections contained in the
materials referenced above are prepared in good faith based upon reasonable
assumptions at the time made and at the time such projections are made, it being
recognized by the Lenders that such projections are not to be viewed as facts
and that actual results during the period or

 

-64-



--------------------------------------------------------------------------------

periods covered by any such projections may differ from the projected results,
and such differences may be material. There is no fact known to any Loan Party
that could reasonably be expected to have a Material Adverse Effect that has not
been expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

4.18 Collateral Documents. The Security Agreement is effective to create in
favor of the Administrative Agent, for the benefit of the Lenders, a legal,
valid and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the Pledged Securities described in the
Security Agreement, when stock certificates representing such Pledged Securities
are delivered to the Administrative Agent (together with a properly completed
and signed stock power or endorsement), and in the case of the other Collateral
described in the Security Agreement, when financing statements and other filings
specified on Schedule 4.18 in appropriate form are filed in the offices
specified on Schedule 4.18, the Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior (subject to any Customary
Intercreditor Agreement) in right to any other Person (except, in the case of
Collateral other than Pledged Securities and Deposit Accounts, Liens permitted
by Section 7.3).

4.19 Insurance. Each Group Member maintains with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.

4.20 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures reasonably designed to ensure
compliance by the Borrower, the other Group Members and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, the other Group Members and their
respective officers and employees and, to the knowledge of the Borrower, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or,
to the knowledge of the Borrower, any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.

4.21 Certain Documents. The Borrower has delivered to the Administrative Agent a
complete and correct copy of the Subsidiary Loan Documents, including any
amendments, supplements or modifications with respect to any of the foregoing.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement; Subsidiary Guarantee and Collateral Documents. The
Administrative Agent shall have received

(i) this Agreement, executed and delivered by the Administrative Agent, the
Borrower and each Person listed on Schedule 1.1A,;

 

-65-



--------------------------------------------------------------------------------

(ii) the Subsidiary Guarantee, executed and delivered by each of the Subsidiary
Guarantors;

(iii) the Collateral Documents, executed and delivered by each of the Loan
Parties party thereto.

(b) Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of the Borrower and its consolidated
Subsidiaries for its fiscal year ended December 31, 2012, (ii) unaudited interim
consolidated financial statements of the Borrower and its consolidated
Subsidiaries for its fiscal quarter ended March 31, 2013 and the year-to-date
period ended June 30, 2013, (iii) an unaudited consolidated income statement for
the Borrower and its consolidated Subsidiaries for its fiscal year ended
December 31, 2012 calculated on a pro forma basis after giving effect to the
Restructuring and the repayment of Mezzanine Loans with the net proceeds of the
Extended Stay IPO and cash on hand of the Borrower, (iv) unaudited interim
consolidated financial statements of the Borrower and its consolidated
Subsidiaries for the year-to-date period ended June 30, 2013, each as calculated
on a pro forma basis after giving effect to the Restructuring and the repayment
of Mezzanine Loans with the net proceeds of the Extended Stay IPO and cash on
hand of the Borrower; (v) an unaudited consolidated income statement for the
Parent and its consolidated Subsidiaries for its fiscal year ended December 31,
2012 calculated on a pro forma basis after giving effect to the Restructuring
and the repayment of Mezzanine Loans with the net proceeds of the Extended Stay
IPO and cash on hand of the Borrower; and (vi) unaudited interim consolidated
financial statements of the Parent and its consolidated Subsidiaries for the
year-to-date period ended June 30, 2013, calculated on a pro forma basis after
giving effect to the Restructuring and the repayment of Mezzanine Loans with the
net proceeds of the Extended Stay IPO and cash on hand of the Borrower (it being
understood that the filing, by the Parent or Borrower, with the SEC of
registration statements on Form S-1 (and amendments thereto) in connection with
the Extended Stay IPO shall satisfy the related requirement of this
Section 5.1(b) to the extent such registration statements include the
information specified herein).

(c) Operating Forecast. The Administrative Agent shall have received
satisfactory Operating Forecast of the Borrower through December 31, 2017.

(d) Lien Searches. The Administrative Agent shall have received the results of a
recent Lien search with respect to each Loan Party, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Liens permitted by
Section 7.3 or discharged on or prior to the Closing Date pursuant to
documentation satisfactory to the Administrative Agent.

(e) Eurodollar Loans. The Administrative Agent shall have received not less than
three (3) Business Days prior to the Closing Date, an appropriately completed
request for any Eurodollar Loan to be made on the Closing Date, if any.

(f) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date. All such amounts will be reflected in the funding instructions
given by the Borrower to the Administrative Agent on or before the Closing Date.

(g) Secretary’s Certificates. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit D, with appropriate insertions and attachments, satisfactory in
form and substance to the Administrative Agent, executed by a Responsible
Officer and the Secretary or any Assistant Secretary of such Loan Party.

 

-66-



--------------------------------------------------------------------------------

(h) Proceedings of the Loan Parties. The Administrative Agent shall have
received a copy of the resolutions, in form and substance satisfactory to the
Administrative Agent, of the Board of Directors of each Loan Party authorizing
(i) the execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, (ii) the borrowings contemplated hereunder and
(iii) the granting by it of the Liens created pursuant to the Collateral
Documents, certified by the Secretary or an Assistant Secretary of such Loan
Party as of the Closing Date, which certification shall be included in the
certificate delivered in respect of such Loan Party pursuant to Section 5.1(g),
shall be in form and substance satisfactory to the Administrative Agent and
shall state that the resolutions thereby certified have not been amended,
modified, revoked or rescinded.

(i) Incumbency Certificates. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, as to the incumbency and
signature of the officers of such Loan Party, as applicable, executing any Loan
Document, which certificate shall be included in the certificate delivered in
respect of such Loan Party pursuant to Section 5.1(g), shall be satisfactory in
form and substance to the Administrative Agent, and shall be executed by a
Responsible Officer and the Secretary or any Assistant Secretary of such Loan
Party.

(j) Governing Documents. The Administrative Agent shall have received true and
complete copies of the Governing Documents of each Loan Party certified as of
the Closing Date as complete and correct copies thereof by the Secretary or an
Assistant Secretary of such Loan Party, which certification shall be included in
the certificate delivered in respect of such Loan pursuant to Section 5.1(g) and
shall be in form and substance satisfactory to the Administrative Agent.

(k) Good Standing Certificates. The Administrative Agent shall have received
certificates dated as of a recent date from the Secretary of State or other
appropriate authority evidencing the good standing of each Loan Party (i) in the
jurisdiction of its organization or formation and (ii) in each other
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires it to qualify as a foreign Person except, as to this
subclause (ii), where the failure to so qualify could not reasonably be expected
to have a Material Adverse Effect.

(l) Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of Fried, Frank, Harris, Shriver & Jacobson LLP, counsel to the
Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent.

(m) Closing Certificates. The Administrative Agent shall have received the
following certificates, dated the Closing Date, satisfactory in form and
substance to the Administrative Agent:

(i) a certificate executed by a Responsible Officer of each Loan Party
confirming, as of the Closing Date, that each of the representations and
warranties made by such Loan Party in or pursuant to the Loan Documents to which
it is a party shall be true and correct in all material respects on and as of
such date as if made on and as of such date;

(ii) a certificate executed by a Responsible Officer of the Borrower, confirming
as of the Closing Date that no Default or Event of Default has occurred and is
continuing on such date or would result from any extensions of credit under this
Agreement requested to be made on such date;

 

-67-



--------------------------------------------------------------------------------

(iii) a certificate executed by a Responsible Officer of each Loan Party,
confirming as of the Closing Date that immediately before and after giving
effect to the transactions expected to occur on the Closing Date, including the
making of each Loan to be made on the Closing Date and the application of the
proceeds thereof and the issuance of each Letter of Credit to be issued on the
Closing Date, each of the Loan Parties and their respective Subsidiaries, on a
consolidated basis, is and will be Solvent;

(iv) a certificate executed by a Responsible Officer of the Borrower, confirming
as of the Closing Date that there has been no event or occurrence since
December 31, 2012 that has had or could reasonably be expected to have, either
individually or in aggregate, a Material Adverse Effect; and

(v) a compliance certificate executed by a Responsible Officer of the Borrower,
confirming that immediately before and after giving effect to the transactions
expected to occur on the Closing Date, including the making of each Loan to be
made on the Closing Date and the application of the proceeds thereof and the
issuance of each Letter of Credit to be issued on the Closing Date, that the
Borrower is and will be in pro forma compliance with the covenants set forth in
Section 7.1, including certification of customary supporting documentation and
supplemental reporting attached thereto.

(n) Know Your Customer. The Administrative Agent shall have received, at least
three (3) Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act, in each case as requested at least ten
(10) Business Days prior to the Closing Date.

(o) Pledged Securities; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the Security Agreement, together with an undated stock
power for each such certificate executed in blank by a duly authorized officer
of the pledgor thereof and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(p) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 7.3), shall be in proper form
for filing, registration or recordation.

(q) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 4.8(b) of the Security
Agreement.

(r) The Account and the Conditional Controlled Account. The Administrative Agent
shall have received (i) evidence satisfactory to it that each of the Account and
the Conditional Controlled Account has been established and continues to exist,
(ii) the Account Control Agreement, executed and delivered by the Administrative
Agent, the Borrower and the Account Bank, (iii) the Conditional Account Control
Agreement, executed and delivered by the Administrative Agent, the Borrower and
the Conditional Controlled Account Bank and (iv) evidence that the Borrower has
given the Cash Management Agent irrevocable direction in the form of Exhibit L
that all amounts remitted to Group Members shall be remitted to the Conditional
Control Account (as may be amended, restated or modified from time to time the
“Irrevocable Account Direction”).

 

-68-



--------------------------------------------------------------------------------

(s) Extended Stay IPO. The Extended Stay IPO shall have been consummated no
later than January 2, 2014 and at least $500,000,000 in gross proceeds shall
have been raised as a result thereof.

(t) Maximum ESA Consolidated Total Debt. The ESA Consolidated Total Debt shall
be no greater than the sum of (a) $3,600,000,000 plus (b) “Loans” and “L/C
Obligations” (as each is defined in the ESA Revolving Credit Agreement)
outstanding under the ESA Revolving Credit Agreement on the Closing Date plus
(c) Loans and L/C Obligations under this Agreement on the Closing Date.

(u) Escrow Agreement; Escrow Account. The Administrative Agent shall have
received (i) the Escrow Agreement, executed and delivered by each of the
Borrower and the Escrow Bank and (ii) evidence in form and substance acceptable
to the Administrative Agent that an amount equal to the net proceeds from the
Extended Stay IPO has been deposited into the Escrow Account.

(v) Existing REIT Credit Facility. The Administrative Agent shall have received
evidence in form and substance acceptable to it that the Existing REIT Credit
Facility has been terminated.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date, before and after giving
effect to the extensions of credit requested to be made on such date and the
application of the proceeds therefrom, as if made on and as of such date.

(b) No Default, Trigger Event or Adjusted Trigger Event. No Default, Event of
Default, Trigger Event or Adjusted Trigger Event shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 

-69-



--------------------------------------------------------------------------------

SECTION 6. AFFIRMATIVE COVENANTS

The Loan Parties hereby jointly and severally agree that, so long as the
Revolving Commitments remain in effect, any Letter of Credit remains outstanding
or any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, each Loan Party shall and shall cause each of its Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower and Parent, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries and Parent and
its consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit (provided that such report may contain a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, if such qualification or exception is related to the
(i) occurrence of the Revolving Termination Date or a (ii) a failure to satisfy
financial covenants in this Agreement (whether or not such failure has
occurred)), by a “Big Four” accounting firm or other independent certified
public accountant acceptable to Lender in accordance with the Uniform System of
Accounts (or such other accounting basis acceptable to Lender) and include such
footnotes as required pursuant to GAAP (it being understood that (x) the filing
with the SEC by the Borrower of annual reports of the Borrower and its
consolidated Subsidiaries on Form 10-K and (y) the filing with the SEC by the
Parent of annual reports of the Parent and its consolidated Subsidiaries on Form
10-K shall, in each case, satisfy the related requirement of this Section 6.1(a)
to the extent such annual reports include the information specified herein); and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Borrower
and Parent, the unaudited consolidated balance sheet of the Borrower its
consolidated Subsidiaries and Parent and its consolidated Subsidiaries as at the
end of such quarter and the related unaudited consolidated statements of income
and of cash flows for such quarter and the portion of the fiscal year through
the end of such quarter, setting forth in each case in comparative form the
figures for the previous year, include such footnotes as required pursuant to
GAAP, certified by a Responsible Officer of the Borrower as being fairly stated
in all material respects (subject to normal year-end audit adjustments) (it
being understood that (x) the filing with the SEC by the Borrower of quarterly
reports of the Borrower and its consolidated Subsidiaries on Form 10-Q and
(y) the filing with the SEC by the Parent of quarterly reports of the Parent and
its consolidated Subsidiaries on Form 10-Q shall, in each case, satisfy the
related requirement of this Section 6.1(b) to the extent such quarterly reports
include the information specified herein).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

6.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (f), to the relevant Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Event of Default, except as
specified in such certificate;

(b) (i) concurrently with the delivery of any financial statements pursuant to
Section 6.1 and (ii) within 20 days after the end of each calendar month, (A) a
certificate of a Responsible Officer of the Borrower stating that, to the best
of such Responsible Officer’s knowledge, each Loan Party during such period has
observed or performed all of its covenants and other agreements, and satisfied
every condition contained in this Agreement and the other Loan Documents to
which it is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge

 

-70-



--------------------------------------------------------------------------------

of any Default or Event of Default except as specified in such certificate,
(B) (x) a Compliance Certificate containing all information and calculations
necessary for determining compliance by each Group Member with covenants set
forth on Section 7.1 as of the last day of the calendar month or fiscal quarter
or fiscal year of such Loan Party, as the case may be and (B) a narrative
discussion and analysis of the financial condition and results of operations of
each Loan Party and its Subsidiaries for the reporting period then ended and for
the period from the beginning of the then current fiscal year to the end of such
period, as compared to the portion of the Projections covering such periods and
to the comparable periods of the previous year, including occupancy figures and
average daily rate calculations, in each case, with respect to each of the
properties of any Subsidiary of a Loan Party;

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of a Loan Party, an Operating Forecast for such Loan Party
for the following fiscal year, and, as soon as available, significant revisions,
if any, of such Operating Forecast, each of which such Operating Forecasts shall
be accompanied by a certificate of a Responsible Officer of the applicable Loan
Party stating that such Operating Forecast is based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Operating Forecast is incorrect or misleading in any material
respect;

(d) within five (5) days after the same are sent, copies of all financial
statements and similar reporting documents that any Group Member sends to the
holders of obligations under the Subsidiary Loan Documents;

(e) promptly following receipt thereof, copies of (i) any documents described in
Section 101(k) of ERISA that any Group Member or any ERISA Affiliate may request
with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l) of ERISA that any Group Member or any ERISA Affiliate may request
with respect to any Multiemployer Plan; provided, that if the relevant Group
Member or ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, such Group Member or the ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices promptly after receipt thereof; and

(f) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except (i) where the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of the relevant Group Member, or (ii) where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

6.4 Taxes. File or cause to be filed all federal, state and other material tax
returns and reports that are required to be filed and pay all Taxes shown to be
due and payable on said returns or on any assessments made against it or any of
its property, and all other material Taxes, fees or other charges imposed on it
or any of its property by any Governmental Authority (other (i) than any the
amount or validity of which are contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP are
provided on the books of the relevant Group Member or (ii) where the failure to
do so could not reasonably be expected to have a Material Adverse Effect).

 

-71-



--------------------------------------------------------------------------------

6.5 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; (b) comply with all Contractual Obligations and Requirements of
Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(c) maintain in effect and enforce policies and procedures reasonably designed
to ensure compliance by the Borrower, the other Group Members and their
respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.

6.6 Maintenance of Property; Insurance. (a) Except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect keep all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.

6.7 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent once each calendar year upon
reasonable prior notice and at a time mutually agreed with the Borrower (or,
after the occurrence and during the continuation of an Event of Default, at any
time or frequency) to visit and inspect its properties, to examine and make
extracts from its books and records (other than materials protected by
attorney-client privilege and materials which the Loan Parties or such
Subsidiary thereof, as applicable, may not disclose without violation of a
confidentiality agreement between the Loan Party, or such Subsidiary thereof, as
applicable, and any third party) and to discuss its affairs, finances and
condition with its officers, in each case, at the expense of the Borrower once
each calendar year (or, after the occurrence and during the continuation of an
Event of Default, at any time).

6.8 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any action, suit, investigation or proceeding affecting any Group Member
(i) that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect or (ii) which relates to any
Loan Document;

(d) an ERISA Event, as soon as possible and in any event within 10 days after
the Borrower knows or has reason to know thereof;

(e) any transaction or occurrence that results in the damage, destruction or
rendering unfit for normal use any of the Property of any Group Member, that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

 

-72-



--------------------------------------------------------------------------------

(f) any pending or threatened notice or claim, administrative, regulatory or
judicial action, suit, judgment, demand or other written communication by any
other Person alleging or asserting the liability of any Group Member for
investigatory costs, clean-up costs, governmental response costs, damages to
natural resources or other property, personal injuries, fines or penalties or
seeking injunctive relief, in each case (i) to the extent relating to the
presence, use or release of any Material of Environmental Concern or the
violation, or alleged violation, of any Environmental Law, and (ii) that, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect;

(g) any cancellation or receipt of threatened cancellation of any insurance
required to be maintained under Section 6.6(b);

(h) any amendment or proposed amendment to any Subsidiary Loan Document;

(i) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect; and

(j) the incurrence of any Permitted Mezzanine Prepayment Indebtedness or
Incremental Indebtedness.

6.9 Environmental Laws. (a) Comply in all material respects with, and take
reasonable steps to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and take reasonable steps to
ensure that all tenants and subtenants obtain and comply in all material
respects with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws; in each
case, except for such compliance and failure to obtain and maintain that would
not reasonably be expected to have a Material Adverse Effect;

(b) Except as would no reasonably be expected to have a Material Adverse Effect,
(i) conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
(ii) promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.

6.10 Additional Collateral, etc.

(a) With respect to any property acquired after the Closing Date by any Loan
Party (other than (x) any property described in paragraph (b) or (c) below,
(y) any property subject to a Lien expressly permitted by Section 7.3(f), and
(z) Excluded Property) as to which the Administrative Agent, for the benefit of
the Lenders, does not have a perfected Lien, promptly (and, in any event, within
sixty (60) days, provided that such time period may be extended in the
reasonable discretion of the Administrative Agent) (i) execute and deliver to
the Administrative Agent such amendments to the Security Agreement or such other
documents as the Administrative Agent deems reasonably necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a security
interest in such property and (ii) take all actions reasonably necessary or
advisable to grant to the Administrative Agent, for the benefit of the Lenders,
a perfected first priority (subject to any Customary Intercreditor Agreement)
security interest in such property, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Security Agreement or by law or as may be requested by the Administrative Agent.

(b) With respect to any new Domestic Subsidiary (other than an Excluded
Subsidiary) created or acquired after the Closing Date by any Loan Party (which,
for the purposes of this paragraph (b), shall include any existing Subsidiary
that ceases to be an Excluded Subsidiary), promptly

 

-73-



--------------------------------------------------------------------------------

(and, in any event, within sixty (60) days, provided that such time period may
be extended in the reasonable discretion of the Administrative Agent)
(i) execute and deliver to the Administrative Agent such amendments to the
Security Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority (subject to any Customary Intercreditor Agreement) security
interest in the Capital Stock of such new Subsidiary that is owned by any Loan
Party, (ii) deliver to the Administrative Agent (subject to any Customary
Intercreditor Agreement) the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party, and (iii) cause such new
Subsidiary (A) to become a party to the Subsidiary Guarantee and Security
Agreement as a Subsidiary Guarantor and a Pledgor, respectively, (B) to take
such actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Lenders a perfected security interest in the Collateral described
in the Security Agreement with respect to such new Subsidiary, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Security Agreement or by law or as may be requested by
the Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary, substantially in the form of Exhibit K, with
appropriate insertions and attachments.

(c) With respect to any new Foreign Subsidiary (other than an Excluded
Subsidiary) created or acquired after the Closing Date by any Loan Party,
promptly (and, in any event, within sixty (60) days, provided that such time
period may be extended in the reasonable discretion of the Administrative Agent)
(i) execute and deliver to the Administrative Agent such amendments to the
Security Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
security interest in the Capital Stock of such new Subsidiary that is owned by
any such Loan Party (provided that in no event shall more than 65% of the total
outstanding voting Capital Stock of any such new Subsidiary be required to be so
pledged), and (ii) deliver to the Administrative Agent (subject to any Customary
Intercreditor Agreement) the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party, and take such other action as may
be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Administrative Agent’s security interest therein.

Notwithstanding the above, (i) no Capital Stock of any Subsidiary which is
Excluded Property shall be required to be pledged as Collateral, and (ii) no
Loan Party will be required to take any action in any non-U.S. jurisdiction to
create any security interest in assets located or titled outside of the U.S. or
to perfect any security interests in such assets.

6.11 Use of Proceeds.

(a) The proceeds of the Revolving Loans and the Swingline Loans, and the Letters
of Credit, shall be used for general corporate purposes; provided, that such
proceeds may not be used to buy back or pay down Indebtedness of any Subsidiary
of the Borrower if the Debt Yield or the Adjusted Debt Yield, as calculated at
the end of the calendar month immediately prior to such buy back or paydown is
less than or equal to the level applicable to such month in the definition of
“Trigger Event” or “Adjusted Trigger Event” (as applicable) plus 0.50%.

(b) The Borrower shall not, directly or indirectly, use the proceeds of the
Revolving Loans, Letters of Credit or the Swingline Loans, or request any
Revolving Loan, Swingline Loan or Letter of Credit the proceeds of which will be
used, or loaned, contributed, or otherwise made to any Subsidiary, joint venture
partner or, to the knowledge of the Borrower, other Person (i) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Law, or to fund any activities or business of or

 

-74-



--------------------------------------------------------------------------------

with any Sanctioned Person or in any country or territory that, at the time of
such funding, is the subject of any Sanctions or (ii) in any other manner that
would result in a violation of any Anti-Corruption Laws or Sanctions by any
party to this Agreement, with respect to (i) and (ii) to the extent prohibited
by Sanctions or Anti-Corruption Laws.

6.12 Know Your Customer. The Borrower shall, promptly following a request by the
Administrative Agent, the Swingline Lender, the Issuing Lender or any Lender,
provide all documentation and other information that the Administrative Agent,
the Swingline Lender, the Issuing Lender or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act.

6.13 Further Assurances. The Borrower will continue to be treated as a “real
estate investment trust” as defined in Section 856 of the Code for U.S. federal
income tax purposes. The Borrower will execute and deliver to the Administrative
Agent such amendments to the Collateral Documents or such other documents as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral and proceeds thereof.

6.14 Mezzanine Loan Repayment. Borrower shall (a) apply an amount equal to
$270,000,000 from the Escrow Account to the repayment of the Mezzanine Loans not
later than seven (7) Business Days following the Closing Date and (b) apply the
remaining amounts left in the Escrow Account to the repayment of the Mezzanine
Loans no later than January 2, 2014.

6.15 Trigger Event. After the occurrence and during the continuation of a
Trigger Event or Adjusted Trigger Event, the Borrower shall cause each of its
direct and indirect Subsidiaries to make the maximum amount of cash
distributions to its respective parent entity that it is not prohibited from
making under the terms of the Subsidiary Loan Documents directly into the
Account.

6.16 Cash Management Account. Borrower shall, or shall cause its Subsidiaries
to, (i) deliver to the Cash Management Agent monthly instructions with respect
to the disposition of funds in the Borrower Remainder Subaccount in accordance
with the Irrevocable Account Direction, it being understood that (x) the amounts
directed to the ESA Conditional Controlled Account represent the amounts payable
to the “Group Members” (as such term is defined in the ESA Revolving Credit
Agreement) and (y) the amounts directed to the Conditional Controlled Account
represent the amounts payable to Group Members; (ii) provide the Administrative
Agent with instructions described in clause (i) of this Section 6.16 promptly
after delivering such instructions to the Cash Management Agent; and
(iii) refrain from revoking, modifying or amending the Irrevocable Account
Direction without the prior written consent of the Administrative Agent.

6.17 Post-Closing Requirements. Within 90 days (or such longer period as the
Administrative Agent shall determine in its reasonable discretion) of the
Closing Date, the Administrative Agent shall have received counterparts of each
Mortgage to be entered into with respect to each Mortgaged Property set forth on
Schedule 6.16 duly executed and delivered by the record owner of such Mortgaged
Property and suitable for recording, together with all surveys, title insurance,
flood insurance, legal opinions and other documents, and take such other
actions, in each case as reasonably requested by the Administrative Agent in
connection therewith and in form and substance reasonably satisfactory to the
Administrative Agent.

 

-75-



--------------------------------------------------------------------------------

SECTION 7. NEGATIVE COVENANTS

Each Loan Party hereby jointly and severally agrees that, so long as the
Revolving Commitments remain in effect, any Letter of Credit remains outstanding
or any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, each Loan Party shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly:

7.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrower
ending with any fiscal quarter set forth below, if, as of any date during the
last fiscal quarter in such period, any Loans or Reimbursement Obligations were
outstanding or any Letters of Credit were outstanding that were not Cash
Collateralized in an amount not less than the Minimum Collateral Amount, to
exceed the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

   Consolidated
Leverage Ratio  

Any fiscal quarter ended on or before December 31, 2015

     9.25 to 1.00   

Any fiscal quarter ended on or after January 1, 2016

     9.00 to 1.00   

(b) Debt Yield. Permit the Debt Yield as at the last day of any calendar month,
if, as of any date during such calendar month, any Loans or Reimbursement
Obligations were outstanding or any Letters of Credit were outstanding that were
not Cash Collateralized in an amount not less than the Minimum Collateral
Amount, to be less than 9.00%.

(c) Adjusted Debt Yield. Permit the Adjusted Debt Yield as at the last day of
any calendar month, if, as of any date during such calendar month, any Loans or
Reimbursement Obligations were outstanding or any Letters of Credit were
outstanding that were not Cash Collateralized in an amount not less than the
Minimum Collateral Amount, to be less than 9.00%.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of any Subsidiary of any Loan Party in respect of the Mortgage
Loan Documents outstanding on the date hereof or any Permitted Refinancing
thereof, less the proceeds of the Senior Unsecured Notes that has been used to
prepay such Indebtedness;

(c) prior to the date that is six (6) Business Days after the incurrence of any
Indebtedness pursuant to Section 7.2(e) hereof, Indebtedness of any Subsidiary
of any Loan Party in respect of the Mezzanine Loan Documents outstanding on the
date hereof or any Permitted Refinancing thereof;

 

-76-



--------------------------------------------------------------------------------

(d) (i) Indebtedness of any Group Member incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets (provided that such Indebtedness is incurred or
assumed prior to or within 90 days after such acquisition or the completion of
such construction or improvement and the principal amount of such Indebtedness
does not exceed the cost of acquiring, constructing or improving such fixed or
capital assets) and (ii) any extension, renewal, refinancing, refunding,
replacement or restructuring (or successive extensions, renewals, refinancings,
refundings, replacements or restructurings) of any such Indebtedness from time
to time (in whole or in part); provided, that at the time of incurrence,
assumption, extension, renewal, refinancing, refunding, replacement or
restructuring, as applicable, of any Indebtedness permitted by this
Section 7.2(d), and after giving effect thereto, (A) no Default, Event of
Default, Trigger Event or Adjusted Trigger Event shall have occurred and be
continuing and (B) the Loan Parties shall be in pro forma compliance with the
financial covenants contained in Section 7.1;

(e) Indebtedness pari passu or junior to the Obligations, incurred by the
Borrower in an aggregate principal amount not to exceed $375,000,000, and any
Permitted Refinancing thereof, provided that (i) the net proceeds of such
Indebtedness are used to prepay Mezzanine Loans within five (5) Business Days of
the incurrence of such Indebtedness, (ii) the maturity date of any such
Indebtedness shall not occur prior to the Revolving Termination Date and
(iii) such Indebtedness is subject to a Customary Intercreditor Agreement;

(f) unsecured Indebtedness owed by the Borrower to the Parent (i) the aggregate
principal amount of which may not exceed $200,000,000 at any time, (ii) the
final maturity date of which may not at any time be earlier than the date 91
days following the Initial Revolving Termination Date (as such date may be
extended), (iii) which is junior in right of payment to the Obligations pursuant
to a subordination agreement in form and substance reasonably acceptable to the
Administrative Agent, and (iv) the covenants of which are customary for similar
debt securities in light of then-prevailing market conditions;

(g) Indebtedness incurred or arising from or in connection with any bid,
performance, surety, statutory, completion, return-of-money or appeal bonds or
similar obligations issued, existing or incurred in the ordinary course of
business;

(h) Indebtedness arising from or in connection with accounts payable (for the
deferred purchase price of property or services) in the ordinary course of
business greater than 90 days past the invoice or billing date which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been established by the applicable Group Member in
conformity with GAAP;

(i) letters of credit, bank guarantees, warehouse receipts or similar
instruments issued to support performance obligations and trade letters of
credit (other than obligations in respect of other Indebtedness) in the ordinary
course of business;

(j) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business;

(k) obligations (contingent or otherwise) existing or arising under any Swap
Agreement entered into in the ordinary course of business not for a speculative
purpose;

 

-77-



--------------------------------------------------------------------------------

(l) Indebtedness (x) of a Subsidiary of a Loan Party owed to a Loan Party or a
Subsidiary of a Loan Party and (y) of a Loan Party owed to a Loan Party or a
Subsidiary of a Loan Party, and any refinancing thereof;

(m) Indebtedness of the Loan Parties and their respective Subsidiaries
outstanding on the Closing Date and disclosed on Schedule 7.2 and any
refinancing thereof;

(n) Indebtedness consisting of Guarantee Obligations by the Loan Parties and
their Subsidiaries in respect of Indebtedness, leases and other ordinary course
obligations permitted by the Loan Documents to be incurred by a Loan Party or
its Subsidiaries;

(o) contingent liabilities in respect of any indemnification, adjustment of
purchase price, non-compete, consulting, deferred Taxes and similar obligations
of the Loan Parties and their respective Subsidiaries incurred in connection
with acquisitions or dispositions;

(p) Indebtedness owed to any Person providing property, casualty or liability
insurance to the Loan Parties or any Subsidiary of a Loan Party, so long as such
Indebtedness shall not be in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness shall be outstanding
only during such year;

(q) Indebtedness of the Group Members and their Subsidiaries not otherwise
permitted by this Section 7.2 in an aggregate principal amount not to exceed
$10,000,000 at any time outstanding;

(r) Indebtedness incurred in connection with sale and leaseback transactions;
and

(s) (x) Incremental Indebtedness incurred by the Borrower and any Permitted
Refinancing thereof, provided that (i) after giving effect to the incurrence of
such Indebtedness, the pro forma Consolidated Leverage Ratio is less than or
equal to 5.25:1.00 and the Administrative Agent shall have received a
certificate dated such date and executed by a Responsible Officer of the
Borrower showing compliance with such requirement in form and substance
reasonably acceptable to the Administrative Agent and (ii) no Default, Event of
Default, Trigger Event or Adjusted Trigger Event has occurred and is continuing
or would result from such incurrence (provided that, with respect to Incremental
Indebtedness the primary purpose of which is to finance an acquisition permitted
by the Agreement, the requirement pursuant to this clause (s)(x)(ii) shall be
that no Event of Default under Sections 8.1 (a) or (g) shall exist after giving
effect to the incurrence of the Incremental Indebtedness) and (y) Indebtedness
consisting of Senior Unsecured Notes incurred by the Borrower and any Permitted
Refinancing thereof, provided that (i) the net proceeds of such Indebtedness are
used to repay in part the Mortgage Loan within five (5) Business Days of the
incurrence of such Indebtedness, (ii) the maturity date of such Indebtedness
shall not occur prior to the Revolving Termination Date and (iii) such
Indebtedness is pari passu or junior in priority to the Obligations.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of the
property of any Loan Party, whether now owned or hereafter acquired, except:

(a) Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

 

-78-



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance or payment bonds and other obligations of a like nature incurred in
the ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of any Group Member;

(f) Liens securing Indebtedness of any Group Member incurred pursuant to
Section 7.2(d) to finance the acquisition of fixed or capital assets, provided
that (i) such Liens shall be created substantially simultaneously with the
acquisition of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
(iii) the amount of Indebtedness secured thereby is not increased;

(g) Liens created pursuant to the Collateral Documents;

(h) any interest or title of a lessor under any lease entered into by the
Borrower in the ordinary course of its business and covering only the assets so
leased;

(i) Liens existing on the Closing Date and listed on Schedule 7.3 hereto and any
modifications, replacements, renewals or extensions thereof; provided that
(A) the Lien does not extend to any additional property other than
(x) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.2 and
(y) proceeds and products thereof, (B) the amount secured or benefited thereby
is not increased except as contemplated by Section 7.2(m), (C) the direct or any
contingent obligor with respect thereto is not changed and (D) any renewal,
extension or modification of the obligations secured or benefited by such Liens
is permitted by Section 7.2(m);

(j) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.1(i);

(k) Liens on property of a Person existing at the time such Person is merged
into or consolidated with a Loan Party; provided, that such Liens were not
created in contemplation of such merger or consolidation and do not extend to
any assets other than those of the Person merged into or consolidated with the
relevant Loan Party, and the applicable Indebtedness secured by such Lien is
permitted pursuant to this Agreement;

(l) Liens (A) of a collecting bank arising under Section 4-208 of the Uniform
Commercial Code on items in the course of collection, (B) attaching to commodity
trading accounts or other brokerage accounts incurred in the ordinary course of
business and (C) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

 

-79-



--------------------------------------------------------------------------------

(m) pledges or deposits of cash and Cash Equivalents securing deductibles,
self-insurance, co-payment, co-insurance, retentions and similar obligations to
providers of insurance in the ordinary cause of business;

(n) (A) leases, licenses, subleases or sublicenses granted to other Persons in
the ordinary course of business which do not (x) interfere in any material
respect with the business of a Loan Party or (y) secure any Indebtedness and
(B) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Loan Parties or by a statutory
provision to terminate any such lease, license, franchise, grant or permit or to
require periodic payments as a condition to the continuance thereof;

(o) Liens arising from precautionary Uniform Commercial Code financing
statements regarding, and any interest or title of a licensor, lessor or
sublessor under, operating leases permitted by this Agreement;

(p) Liens on cash and Cash Equivalents securing Swap Agreements permitted
pursuant to Section 7.2(k) owing to one or more Persons;

(q) Liens on the Collateral securing Indebtedness permitted pursuant to Sections
7.2(e) and 7.2(s)(x); provided that such Indebtedness is subject to a Customary
Intercreditor Agreement; and

(r) other Liens in an aggregate principal amount not to exceed $10,000,000.

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or reorganize itself in any non-U.S. jurisdiction, or Dispose of
all or substantially all of the property or business of the Borrower and its
Subsidiaries, except that any Loan Party may be merged or consolidated with, or
wholly acquired by, any Person or Dispose of all or substantially all of its
property or business, if (a) the surviving Person or the Person to whom such
property or business was Disposed, as applicable, assumes all of the liabilities
of the predecessor Loan Party, including, without limitation, under any Loan
Documents to which such Loan Party is a party and (b) before and after giving
effect to such merger, consolidation, acquisition or Disposition, the Loan
Parties shall be in pro forma compliance with the financial covenants contained
in Section 7.1.

7.5 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in Capital Stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:

(a) any Subsidiary of a Loan Party may make Restricted Payments to any other
Group Member;

(b) any Loan Party may make a Restricted Payment; provided, that at the time of
any such Restricted Payment and after giving effect thereto, (i) no Default,
Event of Default, Trigger Event or Adjusted Trigger Event shall have occurred
and be continuing and (ii) the Loan Parties shall be in pro forma compliance
with the financial covenants contained in Section 7.1; and

(c) any Loan Party may make a Restricted Payment with respect to preferred
interests issued to satisfy the “100 shareholders” REIT qualification
requirement under Section 856(a)(5) of the Code (the “REIT Distributions”), in
an amount not exceed $100,000 per annum in the aggregate.

 

-80-



--------------------------------------------------------------------------------

7.6 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than any Group Member) unless such transaction is (a) (i) otherwise
permitted under this Agreement, (ii) in the ordinary course of business of the
relevant Group Member and (iii) upon fair and reasonable terms no less favorable
to the relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate, or (b) reimbursement of
reasonable out-of-pocket expenses of the Sponsors to the extent permitted as a
Restricted Payment pursuant to Section 7.5, or (c) Indebtedness permitted under
Section 7.2(f).

7.7 Amendments to Subsidiary Loan Documents. (a) Amend, supplement or otherwise
modify any of the Specified Terms of the Subsidiary Loan Documents, (b) amend,
supplement or modify any provision of any Subsidiary Loan Document providing
that cash distributions from any Subsidiary shall be made with all available
funds into the Conditional Controlled Account or make any election or
designation that would have the effect of making or allowing any cash
distributions from any Subsidiary (other than any REIT Distribution) to any
Person or into any account other than to the Borrower and into the Conditional
Controlled Account or (c) after the occurrence and during the continuation of a
Trigger Event, amend, supplement, terminate or otherwise modify any Operating
Lease to the extent prohibited pursuant to Section 5.2.12 of the Mortgage Loan
Agreement as in effect as of the date of such Trigger Event (without giving
effect to any consent of the lender under the Mortgage Loan Agreement or any
amendment, waiver or other modification of such Section 5.2.12 of the Mortgage
Loan Agreement).

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five
(5) Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 2.25, Section 6.1, Section 6.2(a)-(d),
Section 6.5(a), Section 6.7(b), Section 6.8(a), Section 6.11, Section 6.14 or
Section 7 of this Agreement, Sections 1, 11 or 12 of the Subsidiary Guarantee or
Sections 3.2 through 3.6, 4.1 through 4.4, 4.6 or 5.1 of the Security Agreement;
or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

 

-81-



--------------------------------------------------------------------------------

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) or,
in the case of a Swap Agreement, the applicable counterparty, to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable or, in the case of a Swap Agreement, to
cause the termination thereof; provided, that a default, event or condition
described in clause (i), (ii) or (iii) of this paragraph (e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this paragraph (e) shall have occurred and be continuing with respect to
Indebtedness the aggregate outstanding principal amount of which (or, with
respect to any Swap Agreements, the Swap Termination Value of which) is
$100,000,000 or more; or

(f) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation) incurred under the
Subsidiary Loan Documents, the Permitted Mezzanine Prepayment Loan Documents,
the Senior Unsecured Notes or the Incremental Loan Documents on the scheduled or
original due date with respect thereto; or (ii) default in making any payment of
any interest on any such Indebtedness incurred under the Subsidiary Loan
Documents, the Permitted Mezzanine Prepayment Loan Documents, the Senior
Unsecured Notes or the Incremental Loan Documents beyond the period of grace, if
any, provided in the Subsidiary Loan Documents, the Permitted Mezzanine
Prepayment Loan Documents, the Senior Unsecured Notes or the Incremental Loan
Documents, as applicable; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any Subsidiary Loan Document, the Permitted Mezzanine Prepayment Loan
Documents, the Senior Unsecured Notes or the Incremental Loan Documents, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable;

(g) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against any
Group Member any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 days; or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Group Member shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
(vi) or any Group Member shall make a general assignment for the benefit of its
creditors; or

 

-82-



--------------------------------------------------------------------------------

(h) (i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed by
a United States district court to administer any Pension Plan, (iii) the PBGC
shall institute proceedings to terminate any Pension Plan(s), (iv) any Loan
Party or any of their respective ERISA Affiliates shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such entity does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner or (v) any other
event or condition shall occur or exist with respect to a Pension Plan; and in
each case in clauses (i) through (v) above, such event or condition, together
with all other such events or conditions, if any, could, in the sole judgment of
the Required Lenders, reasonably be expected to have a Material Adverse Effect;
or

(i) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$25,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

(j) any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any of their respective Subsidiaries
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document;

(k) any Collateral Document shall cease to create a valid and perfected Lien,
with the priority (subject to any Customary Intercreditor Agreement) required by
the Collateral Documents, over any material portion of the Collateral purported
to be covered thereby, subject to Liens permitted under Section 7.3, except to
the extent that any such loss of perfection or priority results from the failure
of the Administrative Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents
or to file Uniform Commercial Code continuation statements and except as to
Collateral consisting of Real Property to the extent such losses are covered by
a lender’s title insurance policy and such insurer has not denied coverage;

(l) the guarantee contained in Section 1 of the Subsidiary Guarantee shall
cease, for any reason, to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert; or

(m) a Change of Control; and

(n) a payment default shall have occurred and be continuing beyond any
applicable cure period under any Operating Lease, provided however, if the
default is for the failure to pay rent under any such Operating Lease, it shall
not constitute a default thereunder until thirty (30) days following the
expiration of any applicable cure period under the applicable Operating Lease;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not

 

-83-



--------------------------------------------------------------------------------

the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) shall immediately become due and payable, and
(B) if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time Cash Collateralize the L/C Obligations related thereto (in an
amount equal to the Minimum Collateral Amount with respect thereto). Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be

 

-84-



--------------------------------------------------------------------------------

under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
any Loan Party), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or Loan Party
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or

 

-85-



--------------------------------------------------------------------------------

otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent and its officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Revolving Commitments shall have terminated and
the Loans shall have been paid in full, ratably in accordance with such
Aggregate Exposure Percentages immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent Indemnitee in any way relating to
or arising out of, the Revolving Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then upon any such resignation, the
Required Lenders shall have the right to appoint a successor, which successor
agent shall (unless an Event of Default under Section 8.1(a) or Section 8.1(g)
with respect to the Borrower shall have occurred and be continuing) be subject
to approval by the Borrower (which approval shall not be unreasonably withheld
or delayed), whereupon such successor agent shall succeed to the rights, powers
and duties of the Administrative Agent, and the term “Administrative Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Loans. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank, which successor agent shall (unless (i) an Event of Default under
Section 8.1(a) or Section 8.1(g) with respect to the Borrower shall have
occurred and be continuing or (ii) such successor agent is a Lender) be subject
to approval by the Borrower (which approval shall not be withheld or delayed by
the Borrower except for a bona fide valid reason). Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and

 

-86-



--------------------------------------------------------------------------------

become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. The fees payable by any Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between such Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 10.5 shall continue in effect for the benefit of such
retiring Administrative Agent in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent. If no
successor agent has accepted appointment as Administrative Agent by the date
that is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as a
successor agent is appointed as provided for above.

9.10 Lead Arrangers; Joint Bookrunners; Syndication Agents. No Lead Arranger,
Joint Bookrunner or Syndication Agent shall have any duties or responsibilities
hereunder in its capacity as such.

9.11 Agents May File Proofs of Claim. In case of the pendency of any proceeding
under any Debtor Relief Law or any other judicial proceeding relative to any
Loan Party, the Administrative Agent (irrespective of whether the principal of
any Loan or L/C Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Swingline
Lender, the Issuing Lender and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Swingline Lender, the Issuing Lender and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders,
the Swingline Lender, the Issuing Lender and the Administrative Agent under any
Loan Document) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Swingline Lender and the Issuing Lender to make such payments
to the Administrative Agent and, in the event that the Administrative Agent
shall consent to the making of such payments directly to the Lenders, the
Swingline Lender and the Issuing Lender, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 2.5(b) and 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the
Swingline Lender or the Issuing Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender,
the Swingline Lender or the Issuing Lender to authorize the Administrative Agent
to vote in respect of the claim of any Lender, the Swingline Lender or the
Issuing Lender in any such proceeding.

 

-87-



--------------------------------------------------------------------------------

9.12 Intercreditor Agreements. The Administrative Agent is hereby authorized to
enter into any Customary Intercreditor Agreement, and the parties hereto
acknowledge that such Customary Intercreditor Agreement is binding upon them.
Each Lender (a) hereby agrees that it will be bound by and will take no actions
contrary to the provisions of any Customary Intercreditor Agreement, (b) hereby
authorizes and instructs the Administrative Agent to enter into any such
Customary Intercreditor Agreements and to subject the Liens on the Collateral
securing the Obligations to the provisions thereof, and to negotiate, execute
and deliver on behalf of the Secured Parties any additional Collateral Documents
or any amendment (or amendment and restatement) to the Collateral Documents to
effect the provisions contemplated by Section 7.3(q) or any such Customary
Intercreditor Agreement. Each Lender acknowledges and agrees that any of the
Administrative Agent (or one or more of their respective Affiliates) may (but
are not obligated to) act as the “Senior Representative” or like term for the
holders of Indebtedness incurred pursuant to Sections 7.2(e) and 7.2(s)(x),
under the security agreements with respect thereto and/or under any such
Customary Intercreditor Agreement. Each Lender waives any conflict of interest,
now contemplated or arising hereafter, in connection therewith and agrees not to
assert against any Agent or any of its affiliates any claims, causes of action,
damages or liabilities of whatever kind or nature relating thereto.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers.

(a) Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. Subject to Section 10.1(b), the Required
Lenders and each Loan Party party to the relevant Loan Document may, or, with
the written consent of the Required Lenders, the Administrative Agent and each
Loan Party party to the relevant Loan Document may, from time to time, (a) enter
into written amendments, supplements or modifications hereto and to the other
Loan Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral, release any Subsidiary Guarantor from its
obligations under any Subsidiary Guarantee, in each case without the written
consent of all Lenders; (iv) amend, modify or waive (x) the definition of
“Trigger Event” or any provision of Sections 2.9, 2.15, 2.16, 2.25 or 7.7
(including any definition component thereof) or (y) the definition of “Adjusted
Trigger Event” or any provision of Sections 2.26 or 2.27 (including any
definition component thereof), in each case without the written consent of all
Lenders; (v) change any provisions of any Loan Document in a manner that by its
terms adversely affects the payments due to Lenders holding Loans of any Class

 

-88-



--------------------------------------------------------------------------------

differently than those holding Loans of any other Class, without the written
consent of Lenders representing a Majority in Interest of each affected Class;
(vi) amend, modify or waive any provision of Section 9 or any other provision of
any Loan Document that affects the Administrative Agent without the written
consent of the Administrative Agent; (vii) amend, modify or waive any provision
of Section 2.3 or 2.4 without the written consent of the Swingline Lender; or
(viii) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Lender; provided, that any amendment, waiver or other
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the Lenders of a particular Class (but not the Lenders
of any other Class), may be effected by an agreement or agreements in writing
entered into by the Borrower and the Majority in Interest requisite number or
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon. Notwithstanding the foregoing, the
consent of the Lenders or the Required Lenders, as the case may be, shall not be
required to effect the provisions of Section 2.22 in accordance with the terms
thereof.

(b) Notwithstanding anything in Section 10.1(a), no Lender consent is required
to effect any amendment or supplement to any Customary Intercreditor Agreement
(i) that is for the purpose of adding the holders of Indebtedness that is
secured Indebtedness (or a lender or holder representative with respect thereto)
as parties thereto, as expressly contemplated by the terms of such Customary
Intercreditor Agreement (it being understood that any such amendment,
modification or supplement may make such other changes to the applicable
Customary Intercreditor Agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided,
that such other changes are not adverse, in any material respect, to the
interests of the Lenders) or (ii) that is expressly contemplated by any
Customary Intercreditor Agreement.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three (3) Business Days after being deposited
in the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

Borrower:   

c/o ESA Management, LLC

        

11525 North Community House Road

        

Charlotte, North Carolina 28277

        

Attention: Chief Legal Officer

        

Facsimile No.: (980) 335-3089

        

Attention: Chief Financial Officer

        

Facsimile No.: (980) 345-2090

     

 

-89-



--------------------------------------------------------------------------------

with a copy to:   

Centerbridge Partners, L.P.

        

375 Park Avenue

        

New York, New York 10152

        

Attention: William D. Rahm

        

Facsimile No.: (212) 672-5001

        

Attention: General Counsel and Scott Hopson

        

Facsimile No.: (212) 672-4501 and (212) 672-4526

      and a copy to:   

Paulson & Co. Inc.

        

1251 Avenue of the Americas, 50th Floor

        

New York, New York 10020

        

Attention: Michael Barr

        

Facsimile No.: (212) 351-5892

        

Attention: General Counsel

        

Facsimile No.: (212) 977-9505

      and a copy to:   

The Blackstone Group

        

345 Park Avenue

        

New York, New York 10154

        

Attention: A.J. Agarwal

        

Facsimile No.: (212) 583-5725

        

Attention: General Counsel

        

Facsimile No.: (646) 253-8983

        

Attention: William J. Stein

        

Facsimile No.: (212) 583-5726

      and a copy to:   

Fried, Frank, Harris, Shriver & Jacobson LLP

        

One New York Plaza

           

New York, New York 10004

Attention: Viktor Okasmaa

        

Facsimile No.: (212) 859-4000

      Administrative Agent:   

JPMorgan Chase Bank, N.A.

        

500 Stanton Christiana Road, Ops. 2, Floor 03

        

Newark, Delaware 19713-2107

        

Primary Operations Contact:

           

 

Brittany Duffy

           

Telephone No.: (302) 634-8814

        

Facsimile No.: (302) 634-4733

        

Email: brittany.duffy@jpmorgan.com

        

Secondary Operations Contact:

        

 

John Enyam

           

Telephone No.: (302) 634-8833

        

Facsimile No.: (302) 634-4733

        

Email: john.enyam@jpmorgan.com

     

 

-90-



--------------------------------------------------------------------------------

with a copy to:   

JPMorgan Chase Bank, N.A.

           

383 Madison Avenue, 24th Floor

        

New York, New York 10179

        

Attention: Kimberly Turner

        

Facsimile No.: (212) 270-2157

      and a copy to:   

Cadwalader, Wickersham & Taft LLP

        

One World Financial Center

        

New York, New York 10281

        

Attention: William P. McInerney, Esq.

        

Facsimile No.: (212) 504-6666

     

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses; Damages Waiver. The Borrower agrees (a) to pay or
reimburse the Lead Arrangers and the Administrative Agent for all their
reasonable out-of-pocket costs and expenses (including the reasonable fees and
expenses of legal counsel which shall be limited to one primary counsel for the
Administrative Agent, one local counsel in each applicable jurisdiction and, in
the case of an actual or perceived conflict of interest where the Person
affected by such conflict informs you of such conflict and thereafter, after
receipt of your consent (which consent shall not be unreasonably withheld,
conditioned or delayed), retains its own counsel, of another firm of counsel
(and local counsel, if applicable) for such affected Person) incurred in
connection with the syndication, development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and filing and recording fees and expenses, with statements
with respect to the foregoing to be submitted to the Borrower prior to the
Closing Date (in the case of amounts to be paid on the Closing Date) and from
time to time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay

 

-91-



--------------------------------------------------------------------------------

or reimburse the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to the Administrative Agent, (c) to pay, indemnify, and hold
each Lender, the Swingline Lender, the Issuing Lender and the Administrative
Agent harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes, if any, that may be payable or determined to be payable
in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender, each Lead Arranger, the Swingline
Lender, the Issuing Lender, the Administrative Agent and their Affiliates and
each of their respective officers, directors, employees, agents, advisors and
controlling persons (each, an “Indemnitee”) harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the syndication, execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents
(including any Increasing Lender Agreement or New Lender Agreement) and any such
other documents, including any of the foregoing relating to the use of proceeds
of the Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable fees and expenses of one primary counsel, one
local counsel in each applicable jurisdiction and, in the case of an actual or
perceived conflict of interest where the Indemnitee affected by such conflict
informs you of such conflict and thereafter, after receipt of your consent
(which consent shall not be unreasonably withheld, conditioned or delayed),
retains its own counsel, of another firm of counsel (and local counsel, if
applicable) for such affected Indemnitee in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities (i) are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (ii) arise out of any dispute brought
solely by an Indemnitee against another Indemnitee, do not arise out of or
relate to any request, act or omission by the Borrower, any other Loan Party or
any of their respective Subsidiaries or Affiliates and do not involve the
Administrative Agent, in its capacity as administrative agent, or any Lead
Arranger, in its capacity as a lead arranger. Without limiting the foregoing,
and to the extent permitted by applicable law, the Borrower agrees not to assert
and to cause its Subsidiaries not to assert, and hereby waives and agrees to
cause its Subsidiaries to waive, all rights for contribution or any other rights
of recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. Notwithstanding anything herein to the
contrary, the foregoing indemnity and waiver shall specifically exclude any
Indemnified Liabilities and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements relating
to (i) Materials of Environmental Concern which are initially placed on, in or
under the Property or any surrounding areas, or any violation of Environmental
Laws which first occurs, or any condition first created, or any other acts which
first occur, after (x) foreclosure, a deed in lieu of foreclosure or other
taking of title to or Property by Lender or its designee, or (y) a foreclosure,
assignment in lieu of foreclosure or other taking of title to the ownership
interests of a Mezzanine Borrower by a Mezzanine Lender or its designee or
(ii) the circumstances set forth in Section 10.5(d)(i)-(ii) above. All amounts
due under this Section 10.5 shall be payable not later than 10 days after
written demand therefor. Statements payable by the Borrower pursuant to this
Section 10.5 shall be submitted to Peter Crage, c/o ESA Management, LLC, 11525
North Community House Road, Charlotte, North Carolina 28277 (Telephone No. (980)
345-1653) (Telecopy No. (980) 345-2090), at the address of the Borrower set
forth in Section 10.2, or to such other Person or address as may be hereafter
designated by

 

-92-



--------------------------------------------------------------------------------

the Borrower in a written notice to the Administrative Agent. None of any Loan
Party or any Indemnitee shall have any liability for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, any
Loan or Letter of Credit or the use of the proceeds thereof; provided, however,
that nothing contained in this sentence will limit the indemnity and
reimbursement obligations of the Borrower set forth in this Section. The
agreements in this Section 10.5 shall survive the termination of this Agreement
and the repayment of the Loans and all other amounts payable hereunder. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitments and the Loans at the time owing to it) with
the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that (i) the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within fifteen (15) Business Days after having received
notice thereof (provided that a second notice shall have been sent on the tenth
(10th) Business Day) and (ii) no consent of the Borrower shall be required for
an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other Person;

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed); provided that no consent of the Administrative Agent shall be required
for an assignment to a Lender, an affiliate of a Lender or an Approved Fund;

(C) the Issuing Lender (such consent not to be unreasonably withheld or
delayed); and

(D) the Swingline Lender (such consent not to be unreasonably withheld or
delayed).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the Revolving Commitments are not in effect, the
entire remaining principal outstanding balance of the assigning Lender’s Loans,
the amount of the

 

-93-



--------------------------------------------------------------------------------

Revolving Commitments (which for this purpose includes Loans outstanding
thereunder) or, if the Revolving Commitments are not in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 and in whole integral multiples of $1,000,000 in excess thereof
unless each of the Borrower and the Administrative Agent otherwise consent,
provided that (1) no such consent of the Borrower shall be required if an Event
of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

(B) no assignment shall be made to (1) Sponsor, Parent, any Group Member or any
Affiliate or Subsidiary of any of the foregoing, (2) any Defaulting Lender,
(3) a natural Person or (4) any Person who, upon becoming a Lender hereunder,
would constitute any of the Persons described in clause (1) or (2) above;

(C) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in L/C Obligations and Swingline Loans in
accordance with its Revolving Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs;

(D) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

(E) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

 

-94-



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.17,
2.18, 2.19 and 10.5) ; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Revolving Commitments and Swingline
Commitments of, and principal amount (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Lender
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Issuing Lender, the
Swingline Lender or the Administrative Agent, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitments and the Loans owing to it); provided that, (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Lender, the Swingline Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide

 

-95-



--------------------------------------------------------------------------------

that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (2) directly affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.17, 2.18 and
2.19 (subject to the requirements and limitations therein, including the
requirements under Section 2.18(f) (it being understood that the documentation
required under Section 2.18(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.20 and 2.21
as if it were an assignee under paragraph (b) of this Section, and (B) shall not
be entitled to receive any greater payment under Section 2.17 or 2.18, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.20 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 10.7(a) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Revolving Commitments, Loans, Letters of Credit or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Revolving
Commitment, Loan, L/C Obligations or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender, if any Lender (a “Benefitted Lender”) shall receive any payment of all
or part of the Obligations owing to it (other than in connection with an
assignment made pursuant to Section 10.6), or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8.1(g), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such

 

-96-



--------------------------------------------------------------------------------

collateral, as shall be necessary to cause such Benefitted Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.23
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Loan Parties, the Administrative Agent, the Swingline
Lender, the Issuing Lender and the Lenders with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

-97-



--------------------------------------------------------------------------------

10.12 Submission To Jurisdiction; Waivers. The Borrower, the Administrative
Agent and the Lenders hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York in New
York County, the courts of the United States for the Southern District of New
York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto; and

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right of the
Administrative Agent, the Swingline Lender, the Issuing Lender or any other
Lender to sue or bring an enforcement action relating to this Agreement or any
other Loan Document, including any such action or proceeding in connection with
the exercise of remedies with respect to the Collateral, in any other
jurisdiction.

10.13 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) none of the Administrative Agent, the Swingline Lender, the Issuing Lender,
any Lender, any Syndication Agent, any Lead Arranger or any Joint Bookrunner has
any fiduciary relationship with or duty to any Loan Party arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent, the Swingline Lender, the Issuing
Lender and Lenders, on one hand, and the Loan Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.

10.14 Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts that are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

-98-



--------------------------------------------------------------------------------

10.15 Releases of Liens. At such time as the Loans, the Reimbursement
Obligations and the other obligations under the Loan Documents shall have been
paid in full, the Revolving Commitments have been terminated and no Letters of
Credit shall be outstanding, the Collateral shall be released from the Liens
created by the Collateral Documents, and the Collateral Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Collateral Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person.

10.16 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed other than as a result of a breach of this
Section, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, or (i) in connection with the
exercise of any remedy hereunder or under any other Loan Document, (j) to
another party to this Agreement or (k) if agreed by the Borrower in its sole
discretion, to any other Person; provided that, except with respect to any audit
or examination by bank accountants or by any governmental bank regulatory
authority or other Governmental Authority exercising examination or regulatory
authority, each of the Administrative Agent, the Issuing Lender and the Lenders
shall, to the extent practicable and not prohibited by applicable law, use
reasonable efforts to promptly notify the Borrower of disclosure pursuant to
clauses (d), (e), (f) or (h), above.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.17 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

-99-



--------------------------------------------------------------------------------

10.18 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower and the other Loan Parties, which
information includes the name and address of the Borrower and the other Loan
Parties and other information that will allow such Lender to identify the
Borrower and the other Loan Parties in accordance with the Patriot Act.

[Signature Pages Follow]

 

-100-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

ESH HOSPITALITY, INC., as the Borrower By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent, as a Lender
and as an Issuing Lender By:  

 

  Name:   Title: DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

 

  Name:   Title: By:  

 

  Name:   Title: DEUTSCHE BANK SECURITIES INC., as a Syndication Agent By:  

 

  Name:   Title:

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

By:  

 

  Name:   Title: GOLDMAN SACHS LENDING PARTNERS LLC, as a Syndication Agent and
as a Lender By:  

 

  Name:   Title: CITIBANK, N.A., as a Syndication Agent and as a Lender By:  

 

  Name:   Title: BANK OF AMERICA, N.A., as a Syndication Agent and as a Lender
By:  

 

  Name:   Title: BARCLAYS BANK PLC, as a Syndication Agent and as a Lender By:  

 

  Name:   Title:

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Syndication Agent By:  

 

  Name:   Title: MORGAN STANLEY BANK, N.A., as a Lender By:  

 

  Name:   Title: MACQUARIE CAPITAL (USA) INC, as a Syndication Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title: MIHI LLC, as a Lender By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

ACKNOWLEDGEMENT AND AGREEMENT

Each Loan Party listed below hereby acknowledges that it has reviewed the Second
Amendment to Credit Agreement dated as of April 15, 2015 (the “Second
Amendment”) to which this Acknowledgement and Agreement is attached as an
exhibit and hereby consents to the execution, delivery and performance thereof
by the Borrower. Each Loan Party hereby confirms its obligation under each Loan
Document to which it is a party and agrees that, after giving effect to the
Second Amendment, neither the modification of the Credit Agreement or any other
Loan Document effected pursuant to the Second Amendment, nor the execution,
delivery, performance or effectiveness of the Second Amendment or any other Loan
Document impairs the validity or effectiveness of any Loan Document to which it
is a party or impairs the validity, effectiveness or priority of the Liens
granted pursuant to any other Loan Document to which it is a party or by which
it is otherwise bound.

THIS ACKNOWLEDGEMENT AND AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS ACKNOWLEDGEMENT AND AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

CP ESH INVESTORS, LLC

EXTENDED STAY LLC

By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Chief Financial Officer